Exhibit 10.1

ttCONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT
REQUEST, PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE
PLACE WITH THREE ASTERISKS [***].


LICENSE AGREEMENT
This License Agreement (this “Agreement”), dated as of April 23, 2014
(the “Execution Date”), is made by and between Nogra Pharma Limited, organized
under the laws of Ireland having business offices at 33 Sir John Rogerson’s
Quay, Dublin 2, Ireland (“Nogra”), and Celgene Corporation, a Delaware
corporation (“Celgene Corp.”), with respect to all rights and obligations under
this Agreement in the United States (subject to Section 13.16), and Celgene
Alpine Investment Company II LLC, a Delaware limited liability company (“Celgene
Alpine”), with respect to all rights and obligations under this Agreement
outside of the United States (subject to Section 13.16) (Celgene Alpine and
Celgene Corp. together, “Licensee”). Nogra and Licensee are sometimes
hereinafter referred to each as a “Party” and collectively as the “Parties.”
WHEREAS, Nogra has been engaged in the development of GED-0301, an antisense
oligonucleotide targeting SMAD7, and controls certain patent rights and know-how
with respect thereto;
WHEREAS, Licensee desires to obtain exclusive rights under the Nogra Patent
Rights and Nogra Know-How in order to continue the development thereof and
products based thereupon; and
WHEREAS, the Parties desire to enter into an agreement pursuant to which Nogra
will grant an exclusive license to Licensee under the Nogra Patent Rights and
Nogra Know-How for Licensee to develop, manufacture and commercialize Licensed
Compound and Licensed Products, all on the terms set forth below.
NOW, THEREFORE, the Parties hereby agree as follows:
Section 1.
Definitions.

For the purpose of this Agreement, the following terms and phrases (and
cognates) will have the meanings set forth below:
1.1    “Accounting Standards” means generally accepted accounting principles as
practiced in the United States or IFRS (International Financial Reporting
Standards), in each case, consistently applied.
1.2    “Affiliate” of a Person means any other Person which (directly or
indirectly) is controlled by, controls or is under common control with such
Person. For the purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to any Person means (a) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors, (b) in the case
of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%), including ownership by trusts with substantially the same
beneficial interest, of the equity interests with the power to direct the
management and policies of such Person, provided that if local law restricts
foreign ownership, control will be established by direct or indirect ownership
of the maximum ownership percentage that may, under such local law, be owned by
foreign interests, or (c) the power to direct the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

1



--------------------------------------------------------------------------------

LICENSE AGREEMENT



1.3    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
1.4    “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
1.5    “Change of Control” means (a) completion of a merger, reorganization,
amalgamation, arrangement, share exchange, consolidation, tender or exchange
offer, private purchase, business combination, recapitalization or other
transaction involving a Party as a result of which either (i) the stockholders
of such Party immediately preceding such transaction hold less than fifty
percent (50%) of the outstanding shares, or less than fifty percent (50%) of the
outstanding voting power, respectively, of the ultimate company or entity
resulting from such transaction immediately after consummation thereof
(including a company or entity which as a result of such transaction owns the
then outstanding securities of a Party or all or substantially all of a Party’s
assets, including for Licensee, Licensee’s assets related to the Licensed
Compounds or Licensed Products, either directly or through one or more
subsidiaries), or (ii) any single Third Party Person or group (within the
meaning of the U.S. Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect, referred to as a “Group”) (but with respect to Nogra,
other than the then existing shareholders of such Party and their Affiliates)
holds fifty percent (50%) or more of the outstanding shares or voting power of
the ultimate company or entity resulting from such transaction immediately after
the consummation thereof (including a company or entity which as a result of
such transaction owns the then outstanding securities of a Party or all or
substantially all of a Party’s assets either directly or through one or more
subsidiaries); (b) the direct or indirect acquisition (including by means of a
tender offer or an exchange offer) by any Third Party Person or Group (but with
respect to Nogra, other than the then existing shareholders of such Party and
their Affiliates) of beneficial ownership (within the meaning of the U.S.
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission (“SEC”) thereunder as in effect), or the right to acquire beneficial
ownership, or formation of any Group which beneficially owns or has the right to
acquire beneficial ownership, of fifty percent (50%) or more of either the
outstanding voting power or the then outstanding shares of a Party, in each case
on a fully diluted basis; (c) in the case of any Party whose shares are traded
on a recognized stock exchange, individuals who, as of the Execution Date,
constitute the Board of Directors of such Party (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
such Party; provided, however, that any individual becoming a director
subsequent to the Execution Date whose election, or nomination for election by
such company’s shareholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board will be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board of Directors of such
Party; (d) the adoption of a plan relating to the liquidation or dissolution of
a Party, other than in connection with a corporate reorganization (without
limitation of clause (a), above); (e) the sale or disposition to a Third Party
of all or substantially all the assets of a Party (determined on a consolidated
basis); or (f) the sale or disposition to a Third Party of assets or businesses
that constitute fifty percent (50%) or more of the total revenue or assets of a
Party (determined on a consolidated basis). For purposes of this definition of
“Change of Control” a Person shall not be deemed to have either “voting power”
in clause (b) above or “beneficial ownership” in clause (c) above if such
“voting power” or “beneficial ownership” (as applicable) is the result of an
agreement, arrangement or understanding to vote such applicable securities where
such agreement, arrangement or understanding arises solely from a revocable
proxy given in response to a proxy or consent solicitation made pursuant to, and
in accordance with, the applicable provisions of the Securities Exchange Act of
1934 and the regulations thereunder, as amended from time to time.

2



--------------------------------------------------------------------------------

LICENSE AGREEMENT



1.6    “Clinical Studies” means any study in which human subjects are dosed with
a drug, whether approved or investigational, including any Phase 1, 2, 3 or 4
clinical study.
1.7    “Combination Product” means a Licensed Product that includes at least one
additional active ingredient other than Licensed Compound. Drug delivery
vehicles, adjuvants, and excipients will not be deemed to be “active
ingredients”, except in the case where such delivery vehicle, adjuvant, or
excipient is recognized as an active ingredient in accordance with 21 C.F.R. §
210.3(b)(7) (as amended), or any foreign counterpart
1.8    “Commercially Reasonable Efforts” means, with respect to any Licensed
Compound or Licensed Product, that level of efforts and resources commonly
dedicated in the pharmaceutical industry by a global pharmaceutical company to
the Manufacture, Development or Commercialization, as the case may be, of a
product of similar commercial potential at a similar stage in its lifecycle to
any Licensed Compound or Licensed Product, in each case taking into account (the
“CRE Considerations”) issues of safety and efficacy, product profile, the
proprietary position, the then current competitive environment and the likely
timing of market entry, the regulatory environment and status of such product,
and other relevant scientific, technical and commercial factors, but without
regard to any payments owed to Nogra under this Agreement. After Regulatory
Approval of a Licensed Product, “Commercially Reasonable Efforts” will be
determined on a market-by-market basis without regard to the particular
circumstances of Licensee, including any other product opportunities of Licensee
or any payments owed to Nogra under this Agreement, but with regard to the level
of efforts and resources commonly dedicated in the pharmaceutical industry by a
global pharmaceutical company. Commercially Reasonable Efforts requires that,
taking into account the CRE Considerations, Licensee: [***].
1.9    “Commercialization” means activities directed to obtaining pricing and
reimbursement approvals, carrying out Phase 4 clinical studies for, marketing,
promoting, distributing, importing, exporting, offering for sale or selling any
pharmaceutical product, including any Licensed Product.
1.10    “Commercialization Budget” means the budget for conducting
Commercialization of any Licensed Product in the Territory pursuant to the
Commercialization Plan during [***], as developed by Licensee and approved by
the JCC and JSC in accordance with Section 6.2(b), which budget will be updated
and amended concurrently with the Commercialization Plan in accordance with
Section 6.2(c).
1.11    “Commercialization Plan” means the plan setting forth the activities and
timelines relating to the Commercialization of any Licensed Product in the
Territory during [***], as developed by Licensee in consultation with the JCC
and approved by the JCC and JSC in accordance with Section 6.2(a), including the
Commercialization Budget and annual Net Sales forecasts for the Territory, as
amended from time to time in accordance with the procedures set forth in this
Agreement.
1.12    “Confidential Information” means all Know-How, marketing plans,
strategies and customer lists, and other information or material that are
disclosed or provided by a Party or its Affiliates to the other Party or its
Affiliates, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other by the disclosing Party or its
Affiliates in oral, written, graphic, or electronic form.
1.13    “Confidentiality Agreement” means that certain Mutual Non-Disclosure
Agreement, dated January 24, 2014, by and between the Parties.
1.14    “Controlled” means, with respect to any patent right, Know-How, or other
intellectual property right, the possession (whether by ownership or license,
other than by a license or sublicense granted pursuant to this Agreement) by a
Party or its Affiliates of the ability to grant to the other Party a license or
access as provided herein to such item, without violating the terms of any
agreement or other arrangement with any Third Party or, other than under the
[***] License Agreement, the [***] Research

3



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Agreement or any other agreement required to be scheduled on Schedule 11.1(e),
being obligated to pay any royalties or other consideration therefor, in
existence as of the time such Party or its Affiliates would first be required
hereunder to grant the other Party such license or access. Notwithstanding the
foregoing, with respect to any patent right, Know-How or other intellectual
property right acquired after the Execution Date for which a Party would be
required to make payments to any Third Party in connection with the license or
access granted to the other Party under this Agreement, such intellectual
property will be treated as “Controlled” by the licensing Party to the extent
that, and only to the extent that and for so long as, the other Party agrees and
does promptly pay to the licensing Party all such payments to such Third Party
arising out of the grant of the license to the other Party. For clarity, (a) the
[***] IP is “Controlled” by Nogra, and (b) any patent right, Know-How or other
intellectual property right which Nogra or any of its Affiliates obtains rights
to under (i) the [***] Research Agreement, and (ii) any other agreement required
to be scheduled on Schedule 11.1(e) (except the [***] Manufacturing Agreement
and the [***] Manufacturing Agreement), in each case is “Controlled” by Nogra.
1.15    “Development” means non-clinical and clinical drug development
activities reasonably related to the development and submission of information
to a Regulatory Authority, including toxicology, pharmacology and other
discovery and pre-clinical efforts, test method development and stability
testing, manufacturing process development and improvement, process validation,
process scale-up, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, Clinical
Studies, regulatory affairs, and Regulatory Approvals (and specifically
excluding activities directed to obtaining pricing and reimbursement approvals).
1.16    “Development Budget” means the budget for conducting Development
pursuant to the Global Development Plan during [***], as developed by the JDC
and approved by the JSC in accordance with Section 5.2(b), which budget will be
updated and amended concurrently with the Global Development Plan with Section
5.2(c).
1.17    “Distributor” means a Third Party bona fide wholesaler or distributor
engaged by Licensee only to market, distribute and sell a Licensed Product in a
particular jurisdiction (but, for clarity, not to Develop or Manufacture any
Licensed Product in any way).
1.18    “Divest” or “Divestiture” means, with respect to a compound or product,
the sale, exclusive (even with respect to Licensee and its Affiliates) license,
or other delegation, assignment or transfer by Licensee or its Affiliates of all
of their respective Development, Manufacture and Commercialization rights or
obligations with respect such compound or product to a Third Party without the
retention or reservation of any Commercialization interest or participation
rights (other than solely an economic interest or the right to enforce customary
terms and conditions contained in the relevant agreements effectuating such
Divestiture, including rights of access and review in connection therewith).
1.19    “EMA” means the European Medicines Agency and any successor agency
thereto.
1.20    “European Union” or “EU” means the countries of the European Economic
Area, as it is constituted on the Execution Date and as it may be expanded from
time to time after the Execution Date.
1.21    “Executive Officers” means (a) for Nogra, [***]; and (b) for Licensee,
[***]. In the event that the position of any of the Executive Officers
identified in this Section 1.21 no longer exists due to a corporate
reorganization, corporate restructuring or the like that results in the
elimination of the identified position, the applicable Executive Officer will be
replaced with another executive officer with responsibilities and seniority
comparable to the eliminated Executive Officer.
1.22    “Exploratory Indications” means the following Indications: [***].
1.23    “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

4



--------------------------------------------------------------------------------

LICENSE AGREEMENT



1.24    “Field” means any and all indications for all uses.
1.25    “First Commercial Sale” means, with respect to any Licensed Product in a
given country or region in the Territory, the first sale of such Licensed
Product in such country. Notwithstanding the foregoing, sales for Clinical
Studies purposes or compassionate or similar use will not be considered to
constitute a First Commercial Sale. For clarity, First Commercial Sale will be
determined on a Licensed Product-by-Licensed Product and country-by-country (or
region-by-region) basis, as applicable.
1.26    “Follow-On Product” means any oligonucleotide acting as an inhibitor of
SMAD7 function/expression and all improvements thereof, in each case that would
constitute an Alternative Product, and all compounds or products containing any
such oligonucleotide or improvements, other than any Licensed Compounds or
Licensed Products, which oligonucleotide is either (a) first created, conceived
or made in the performance of the Research Program by one or more employees,
consultants or contractors of Nogra or its Affiliates, or one or more employees,
consultants or contractors of Licensee or its Affiliates, whether solely or
jointly, (b) first created, conceived or made by or on behalf of (i) one or more
employees of Licensee or its Affiliates or consultants or contractors on behalf
of Licensee or its Affiliates, or (ii) any of their respective Sublicensees in
the practice of the intellectual property licensed to such Sublicensee pursuant
to Section 3.2, or (iii) any of their respective licensees of any Research
Program IP in the practice of such Research Program IP, in each case, whether
solely or jointly, within [***] after the end of the Research Program, or (c)
claimed by any of the Nogra Patent Rights or any patent rights arising from the
Research Program.
1.27    “Generic Product” means, with respect to a particular Licensed Product
in a country, a generic pharmaceutical product that: (a) (i) contains the same
or substantially the same active ingredient (including an active moiety that has
the identical nucleic acid sequence and composition) as the Licensed Compound in
such Licensed Product; and (ii) is approved for use in such country by a
Regulatory Authority through an Abbreviated New Drug Application as defined in
the United States of America Federal Food, Drug, and Cosmetic Act, as amended,
and the regulations promulgated thereunder, pursuant to Article 10.1 of
Directive 2001/83/EC of the European Parliament and Council of 6 November 2001,
or any enabling legislation thereof, or pursuant to any similar abbreviated
route of approval in any other countries in the Territory; or (b) (i) contains
the same or substantially the same active ingredient (including an active
moiety) as the Licensed Compound in such Licensed Product; and (ii) is approved
for use in such country by a Regulatory Authority through a regulatory pathway
referencing clinical data first submitted by Licensee or its Affiliates or
Sublicensees for obtaining Regulatory Approval for such Licensed Product.
1.28    “Global Development Plan” means the plan setting forth the activities
and timelines relating to the Development of the Licensed Compounds and Licensed
Products in the Field in the Territory. An initial draft of the Global
Development Plan is set forth on Exhibit A-1.
1.29    “Good Clinical Practice” means the current standards for clinical trials
for pharmaceuticals, as set forth in the ICH guidelines and applicable
regulations promulgated thereunder, as amended from time to time, and such
standards of good clinical practice as are required by the EU and other
organizations and Governmental Authorities in countries in which a Licensed
Product is intended to be sold to the extent such standards are not less
stringent than United States Good Clinical Practice.
1.30    “Good Laboratory Practice” means the current standards for laboratory
activities for pharmaceuticals, as set forth in the FDA’s Good Laboratory
Practice regulations or the Good Laboratory Practice principles of the
Organization for Economic Co-Operation and Development, as amended from time to
time, and such standards of good laboratory practice as are required by the EU
and other organizations and Governmental Authorities in countries in which a
Licensed Product is intended to be sold, to the extent such standards are not
less stringent than United States Good Laboratory Practice.

5



--------------------------------------------------------------------------------

LICENSE AGREEMENT



1.31    “Good Manufacturing Practice” means the part of quality assurance which
ensures that products are consistently produced and controlled in accordance
with the quality standards appropriate to their intended use as defined in 21
C.F.R. § 210 and 211, European Directive 2003/94/EC, Eudralex 4, Annex 16 (in
each case as amended), and applicable United States, EU, Canadian and ICH
Guidance or regulatory requirements for a Licensed Product.
1.32    “Governmental Authority” means any United States federal, state or local
or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body.
1.33    “ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.
1.34    “Implementation Date” means the later of (a) the Execution Date, (b) if
a determination is made pursuant to Section 13.5 that a notification of this
Agreement is not required to be made under the HSR Act, the date of such
determination, or (c) if notification of this Agreement is required to be made
under the HSR Act, the Antitrust Clearance Date.
1.35    “IND” means an Investigational New Drug application, Clinical Study
Application, Clinical Trial Exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.
1.36    “Indication” means an application for a label or label expansion
indicating the applicable drug for an initial, expanded or additional patient
populations, or indicating the drug for use in combination with another
treatment or drug, in each case that requires a Pivotal Clinical Study for
Regulatory Approval for such label or label expansion. Without limiting the
generality of the foregoing, each of the two Primary Indications will be treated
hereunder as a separate Indication. Notwithstanding the foregoing, different
lines of treatment of an Indication will not be considered a separate
Indication; the treatment and prevention of separate varieties of an Indication
or precursor condition will not be a separate Indication; and the treatment or
prevention of an Indication in a different population will not be a separate
Indication (e.g., adult and pediatric), provided that a combination product
comprising the Licensed Compound or Licensed Product and another product for the
treatment of an Indication may be a separate Indication as compared to treatment
of such Indication solely with such Licensed Compound or Licensed Product, if
the requirements of the first sentence of this definition are satisfied.
1.37    “Know-How” means know-how, trade secrets, chemical and biological
materials, formulations, information, documents, studies, results, data and
regulatory approvals, data (including from Clinical Studies), filings and
correspondence (including DMFs), including biological, chemical,
pharmacological, toxicological, pre-clinical, clinical and assay data,
manufacturing processes and data, specifications, sourcing information, assays,
and quality control and testing procedures, whether or not patented or
patentable.
1.38    “Law” means any federal, state, provincial, local, international or
multinational law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation, or any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority, or any license, franchise, permit or similar right granted under any
of the foregoing, or any similar provision having the force or effect of law.
1.39    “Licensed Compound” means the compound known as GED-0301, as further
described on Exhibit B, any other compound claimed or disclosed in the patents
and patent applications included in

6



--------------------------------------------------------------------------------

LICENSE AGREEMENT



clause (a) of Nogra Patent Rights that targets SMAD7, and any existing or future
improved or modified versions of such compounds that targets SMAD7.
1.40    “Licensed Product” means any pharmaceutical product containing any
Licensed Compound (alone or with other active ingredients), in all forms,
presentations, formulations and dosage forms. For clarification, Licensed
Product will include any Combination Product.
1.41    “MAA” means (a) a marketing authorization application filed with (i) the
EMA under the centralized EMA filing procedure or (ii) a Regulatory Authority in
any country of the EU if the centralized EMA filing procedure is not used or (b)
any other equivalent or related regulatory submission, in either case to gain
approval to market a Licensed Product in any country in the European Union, in
each case including, for clarity, amendments thereto and supplemental
applications.
1.42    “Major European Country” means any of [***].
1.43    “Manufacture” or “Manufacturing” means activities related to the
manufacture, formulation and packaging of any compound or product, including any
Licensed Compounds and Licensed Products, including related quality control and
quality assurance activities.
1.44    “NDA” means a New Drug Application filed with the FDA (including
amendments and supplements thereto) to obtain Regulatory Approval in the U.S.,
or any corresponding applications or submissions filed with the relevant
Regulatory Authorities to obtain Regulatory Approvals in any other country or
region in the Territory (including any MAA).
1.45    “Net Sales” means, with respect to any Licensed Product, the gross
amounts invoiced on sales of such Licensed Product by Licensee or any of its
Affiliates or Sublicensees to a Third Party, less the following customary
deductions, determined in accordance with the Accounting Standards, to the
extent allocated to the sale of such Licensed Product and actually taken, paid,
accrued, allowed, or included in the gross sales prices or specifically
allocated in its financial statements with respect to such sales:
(a)    discounts (including cash, quantity and patient program discounts),
retroactive price reductions, charge-back payments and rebates granted to
managed health care organizations or to federal, state and local governments,
their agencies, and purchasers and reimbursers or to trade customers;
(b)    credits or allowances actually granted upon claims, damaged goods,
rejections or returns of such Licensed Product, including such Licensed Product
returned in connection with recalls or withdrawals, and amounts written off by
reason of uncollectible debt, provided that if the debt is thereafter paid, the
corresponding amount will be added to the Net Sales of the period during which
it is paid;
(c)    freight out, postage, customs charges, shipping and insurance charges for
delivery of such Licensed Product; and
(d)    taxes or duties levied on, absorbed or otherwise imposed on the sale of
such Licensed Product, including value-added taxes, or other governmental
charges otherwise imposed upon the billed amount, as adjusted for rebates and
refunds, to the extent not paid by the Third Party, and annual fees due under
Section 9008 of the United States Patient Protection and Affordable Care Act of
2010 (Pub. L. No. 111-48) and other comparable Laws.
Sales and other transfer of Licensed Product between any of Licensee, its
Affiliates and Sublicensees will not give rise to Net Sales, but rather the
subsequent sale of Licensed Product to Third Parties. Net Sales will be
determined in accordance with the Accounting Standards. Net Sales for any
Combination Product will be calculated on a country-by-country basis by
multiplying actual Net Sales of such Combination Product by the fraction A/B,
where A is the gross invoice price for the Licensed Product contained in such

7



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Combination Product if such License Product is sold separately in finished form
in such country, and B is the gross invoice price for such Combination Product
in such country. If such Licensed Product is not sold separately in finished
form in such country, the Parties will determine Net Sales for such Licensed
Product by mutual agreement based on the relative contribution of such Licensed
Product and each such other active ingredients in such Combination Product in
accordance with the above formula, and will take into account in good faith any
applicable allocations and calculations that may have been made for the same
period in other countries.
1.46    “Nogra Know-How” means all Know-How, existing as of the Execution Date
or arising during the Term, Controlled by Nogra or any of its Affiliates, that
is reasonably necessary for the manufacture, use, sale, offer for sale,
importation, Development or Commercialization of any Licensed Compounds or
Licensed Products.
1.47    “Nogra Patent Rights” means (a) the issued patents and patent
applications listed in Exhibit C attached hereto, plus (i) all divisionals,
continuations, continuations-in-part thereof or any other patent rights claiming
priority directly or indirectly to any of the issued patents or patent
applications identified on Exhibit C, and (ii) all patents issuing on any of the
foregoing, together with all registrations, reissues, re-examinations, renewals,
supplemental protection certificates and extensions of any of the foregoing, and
all foreign counterparts thereof, and (b) any other issued patents and patent
applications, existing as of the Execution Date or arising during the Term,
Controlled by Nogra or any of its Affiliates, that is reasonably necessary for
the Manufacture, use, sale, offer for sale, importation, Development or
Commercialization of any Licensed Compounds or Licensed Products.
1.48    “Patent Challenge” means any challenge in a legal or administrative
proceeding to the patentability, validity or enforceability of any of the Nogra
Patent Rights (or any claim thereof), including by: (a) filing or pursuing a
declaratory judgment action in which any of the Nogra Patent Rights is alleged
to be invalid or unenforceable; (b) citing prior art against any of the Nogra
Patent Rights (other than art required to be cited under a duty of candor to a
patent office), filing a request for or pursuing a re-examination of any of the
Nogra Patent Rights (other than with Nogra’s written agreement), or becoming a
party to or pursuing an interference; or (c) filing or pursuing any
re-examination, opposition, cancellation, nullity or other like proceedings
against any of the Nogra Patent Rights; but excluding any challenge raised as a
defense against a claim, action or proceeding asserted by Nogra or its
Affiliates against Licensee or its Affiliates or Sublicensees.
1.49    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, beneficiary or trustee of
any trust, incorporated association, joint venture, or similar entity or
organization, including a government or political subdivision or department or
agency of a government.
1.50    “Phase 3 Clinical Study” means a clinical trial of a product on a
sufficient number of subjects that is designed to establish that a
pharmaceutical product is safe and efficacious for its intended use, and to
determine warnings, precautions, and adverse reactions that are associated with
such pharmaceutical product in the dosage range to be prescribed, which trial is
intended to support Regulatory Approval of such product, as described in 21
C.F.R. 312.21(c) (as amended or any replacement thereof), or a similar clinical
study prescribed by the Regulatory Authorities in a foreign country.
1.51    “Pivotal Clinical Study” means (i) a Phase 3 Clinical Study that is
intended by Licensee or its Affiliates or Sublicensees to be submitted (together
with any other registration trials that are prospectively planned when such
Phase 3 Clinical Study is initiated) for Regulatory Approval in the U.S. or the
EU, or (ii) any other Clinical Study that is intended by Licensee or its
Affiliates or Sublicensees to establish that a pharmaceutical product is safe
and efficacious for its intended use, and to determine warnings, precautions,
and adverse reactions that are associated with such pharmaceutical product in
the

8



--------------------------------------------------------------------------------

LICENSE AGREEMENT



dosage range to be prescribed, which Clinical Study is a registration trial
intended by Licensee or its Affiliates or Sublicensees to be sufficient for
filing an application for a Regulatory Approval for such product in the U.S. or
another country or some or all of an extra-national territory, solely as
evidenced by the acceptance for filing for a Regulatory Approval for such
product after completion of such Clinical Study.
1.52    “Primary Indications” means the two following Indications: Crohn’s
Disease and Ulcerative Colitis.
1.53    “Prosecute” or “Prosecution” means in relation to any patent rights,
(a) to prepare and file patent applications, including re-examinations or
re-issues thereof, and represent applicants or assignees before relevant patent
offices or other relevant Governmental Authorities during examination,
re-examination and re-issue thereof, in appeal processes and interferences, or
any equivalent proceedings, (b) to defend all such applications against Third
Party oppositions or other challenges, (c) to secure the grant of any patents
arising from such patent application, (d) to maintain in force any issued patent
(including through payment of any relevant maintenance fees), (e) obtain and
maintain patent term extension or supplemental protection certificates or their
equivalents, and (f) to make all decisions with regard to any of the foregoing
activities.
1.54    “Regulatory Approval” means, with respect to a country or region in the
Territory, approvals, licenses, registrations or authorizations from the
relevant Regulatory Authority necessary in order to import, distribute, market
or sell a pharmaceutical product (including any Licensed Product) in such
country or region, but not including any pricing or reimbursement approvals.
1.55    “Regulatory Authority” means the FDA, the EMA, and any other analogous
government regulatory authority or agency involved in granting approvals
(including any required pricing or reimbursement approvals) for the Development,
Manufacture or Commercialization of any pharmaceutical product (including any
Licensed Product) in the Territory.
1.56    “Regulatory Filing” means any documentation comprising or relating to or
supporting any filing or application with any Regulatory Authority with respect
to any compound or product (including any Licensed Compound or Licensed
Product), or its use or potential use in humans, including any documents
submitted to any Regulatory Authority and all supporting data, including INDs
and NDAs, and all correspondence with any Regulatory Authority with respect to
such compound or product (including minutes of any meetings, telephone
conferences or discussions with any Regulatory Authority).
1.57    “ROFN Product” means the first compound or product that Nogra or its
Affiliate reasonably intends to be administered by prescription and that (a) is
Controlled by Nogra or its Affiliates and has been developed in any [***], (b)
has not been Commercialized by Nogra or its Affiliates or any Third Party prior
to the Execution Date, and (c) Nogra or its Affiliate decides to sell, license
or otherwise transfer or grant any rights in all or any portion of such compound
or product to a Third Party. Notwithstanding the foregoing, any compound or
product that Nogra or its Affiliate reasonably intends to be administered by
prescription and that is committed pursuant to agreements with Third Parties in
existence as of the Execution Date will be excluded from this definition of
“ROFN Product”.
1.58    “Segregate” means, with respect to a compound or product, to use
diligent efforts to segregate the Development, Manufacture and Commercialization
activities relating to such compound or product from Development, Manufacture
and Commercialization with respect to any Licensed Compounds or Licensed
Products under this Agreement, including using diligent efforts to ensure that:
(a) no personnel involved in performing the Development, Manufacture or
Commercialization of such compound or product have access to non-public plans or
information relating to the Development, Manufacture or Commercialization of any
Licensed Compounds or Licensed Products (provided that

9



--------------------------------------------------------------------------------

LICENSE AGREEMENT



management personnel may review and evaluate plans and information regarding the
Development, Manufacture and Commercialization of any Licensed Compounds or
Licensed Products in connection with portfolio decision-making); and (b) no
personnel involved in performing the Development, Manufacture or
Commercialization of any Licensed Compounds or Licensed Products have access to
non-public plans or information relating to the Development, Manufacture or
Commercialization of such compound or product (provided that management
personnel may review and evaluate plans and information regarding the
Development, Manufacture and Commercialization of such compound or product in
connection with portfolio decision-making).
1.59    “SMAD7” (also known as CRCS3, FLJ16482, MADH7, MADH8, MAD (mothers
against decapentaplegic, Drosophila) homolog 7, MAD homolog 8, SMAD, mothers
against DPP homolog 7, mothers against DPP homolog 8) means the gene identified
by Entrez GeneID No. 4092 and allelic and other naturally occurring variants
thereof.
1.60    “Sublicensee” means any Affiliate of Licensee or any Third Party that is
granted a sublicense by Licensee in accordance with Section 3.2, but will not
include any Distributor.
1.61    “Sublicense Payments” means all consideration in any form, including
upfront, marketing, distribution, franchise, option, license or documentation
payments, fees, bonuses or milestone payments, received by Licensee or its
Affiliates from any non-Affiliated Sublicensees or other Third Parties
(excluding Distributors) in consideration of a grant of Development or
Commercialization rights by Licensee to any Licensed Compounds or Licensed
Products. The following payments will be excluded from the calculation of
Sublicense Payments: [***].
1.62    “Territory” means worldwide.
1.63    “Third Party” means any Person other than Licensee or Nogra or any of
their respective Affiliates.
1.64    “[***] IP” means the “Licensed IP” as such term is defined in the [***]
License Agreement.
1.65    “[***] License Agreement” means [***].
1.66    “United States” or “U.S.” means the United States of America, including
its territories and possessions, and the District of Columbia.
1.67    “[***] Research Agreement” means [***].
The following additional defined terms have the meanings set forth in the
section indicated:
Defined Term
Section
AAA
Section 13.7(b)
Acquisition Third Party
Section 3.3(c)
Acquisition Transaction
Section 3.3(c)
Affected Party
Section 12.3
Agreement
Introductory Paragraph
Alliance Manager
Section 2.8
Alternative Product
Section 3.3(e)
Antitrust Clearance Date
Section 13.15(b)
Audited Site
Section 5.4(d)
Bankruptcy Event
Section 12.3


10



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Defined Term
Section
CAPA
Section 5.4(d)
Celgene Alpine
Introductory Paragraph
Celgene Corp.
Introductory Paragraph
Claim
Section 11.5(c)
Competition Laws
Section 13.15(b)
Competition Law Filing
Section 13.15(b)
CREATE Act
Section 9.1(g)
CRE Considerations
Section 1.8
Disclosing Party
Section 10.1(a)
DOJ
Section 13.15(b)
Execution Date
Introductory Paragraph
Existing Manufacturing Contracts
Section 7.2(b)
FTC
Section 13.15(b)
Group
Section 1.5
Hatch-Waxman Time Period
Section 9.2(b)
HSR Act
Section 13.15(b)
HSR Filing
Section 13.15(b)
Incumbent Board
Section 1.5
Indemnitee
Section 11.5(c)
Indemnitor
Section 11.5(c)
Issuing Party
Section 10.2(c)
JCC
Section 2.3(a)
JDC
Section 2.2(a)
JRC
Exhibit D
JSC
Section 2.1(a)
Knowledge
Section 11.1(h)
Licensee
Introductory Paragraph
Licensee Indemnitees
Section 11.5(b)
Licensee ROFN Notice
Section 3.7
Litigation Conditions
Section 11.5(c)
Losses
Section 11.5(a)
Milestone Events
Section 8.2(a)
Milestone Payments
Section 8.2(a)
Nogra
Introductory Paragraph
Nogra Indemnitees
Section 11.5(a)
Nogra RI Notice
Section 3.6
Nogra ROFN Notice
Section 3.7
Party
Introductory Paragraph
Pre-Acquisition Agreement
Section 3.3(c)
Receiving Party
Section 10.1(a)
Release
Section 10.2(c)
Research Collaboration Agreement
Exhibit D


11



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Defined Term
Section
Research Plan
Exhibit D
Research Program
Exhibit D
Research Program IP
Exhibit D
Research Term
Exhibit D
Research Program Patents
Exhibit D
Revenue Interests
Section 3.6
Reversion IP
Section 12.6(f)
Reversion License
Section 12.6(f)
Reviewing Party
Section 10.2(c)
ROFN Negotiation Period
Section 3.7
ROFN Product Assets
Section 3.7
SEC
Section 1.5
Sublicense
Section 3.2(b)
Term
Section 12.1
Third Party Offer
Section 3.7
Third Party Patent Counsel
Section 9.1(d)
Third Party RI Agreement
Section 3.6
[***]
Section 1.67
Working Group
Section 2.4



Section 2.
Management of Development and Commercialization.

2.1    Joint Steering Committee.
(a)    Formation; Purposes and Principles. Within thirty (30) days after the
Implementation Date, Nogra and Licensee will establish a joint steering
committee (the “JSC”) to provide high-level oversight and decision-making
regarding the activities of the Parties under this Agreement. The Parties
anticipate that the JSC will not be involved in day-to-day implementation of
activities under this Agreement. The purposes of the JSC will be (i) to review
and oversee the overall global Development, Manufacture and Commercialization of
the Licensed Compounds and Licensed Products in each of the Indications in the
Field in the Territory pursuant to this Agreement and (ii) to oversee the JDC
and JCC and resolve matters on which the JDC or JCC unable to reach consensus.
In conducting its activities, the JSC will operate and make its decisions
consistent with the terms of this Agreement.
(b)    Specific Responsibilities. In addition to its overall responsibility for
the collaboration established by this Agreement, the JSC will in particular:
(i)    review and approve substantive amendments and updates to the Global
Development Plan presented by the JDC, including the Development Budget;
(ii)    review and approve the global regulatory strategy (and substantive
amendments and updates thereto) included in the Global Development Plan and
presented by the JDC;
(iii)    review and comment on regulatory submissions relating to the Licensed
Products in each of the Indications in the Field in accordance with Section
5.4(c);

12



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(iv)    review and discuss, as necessary, performance of each Party or
Affiliate, including compliance with applicable Laws and any agreed-upon
standards for conduct of such activities;
(v)    review and approve the Commercialization Plan, including the initial
Commercialization Budget, and any substantive amendments and updates to the
Commercialization Plan, including the Commercialization Budget, in each case
presented to the JSC by the JCC; and
(vi)    perform such other functions as are assigned to it in this Agreement or
as appropriate to further the purposes of this Agreement as agreed in writing by
the Parties, including periodic evaluations of performance against goals.
2.2    Joint Development Committee.
(a)    Formation; Purposes. Within thirty (30) days after the Implementation
Date, Nogra and Licensee will establish a joint development committee (the
“JDC”), which will report to the JSC and have responsibility for
(i) coordinating and providing oversight to various Working Groups that report
to the JDC, (ii) monitoring and facilitating the overall progress of Development
and Manufacturing activities under this Agreement with respect to Licensed
Products in each of the Indications in the Field, including oversight of the
various budgets and activities, (iii) overseeing the implementation of all
Development operational aspects of the collaboration established by this
Agreement, and (iv) forming additional Working Group(s) from time to time and
delegating to such Working Group(s) such operational responsibilities as the JDC
may determine necessary or desirable, which may include Working Groups for
clinical/regulatory, and safety review, as the JDC determines appropriate or the
JSC directs. In conducting its activities, including in the allocation of
activities to the Parties under the Global Development Plan, the JDC will
operate and make its decisions consistent with the terms of this Agreement.
(b)    Specific Responsibilities. In particular, the JDC will:
(i)    oversee the initial transfer of the Nogra Know-How and designated
Development activities related to the Licensed Compounds and Licensed Products
from Nogra to Licensee in accordance with the terms of this Agreement;
(ii)    oversee the implementation of the Global Development Plan within the
JSC-approved Development Budget for the Development of the Licensed Compounds
and Licensed Products once they have been approved by the JSC;
(iii)    review and update the Global Development Plan, including the
Development Budget set forth therein, on an annual basis and, from time to time,
present to the JSC for review and approval proposed substantive amendments to
the Global Development Plan, including the Development Budget, in accordance
with Section 5.2(c);
(iv)    develop and propose to the JSC a global regulatory strategy with respect
to seeking and obtaining Regulatory Approval of the Licensed Products in each of
the Indications in the Field to be included in the Global Development Plan;
(v)    oversee the implementation of the global regulatory strategy for the
Regulatory Approval of the Licensed Products in each of the Indications in the
Field once it has been approved by the JSC;
(vi)    review, approve and oversee performance of non-clinical research or
development of the Licensed Compounds and Licensed Products in the Field;

13



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(vii)    review and approve clinical study design, including clinical study
endpoints, clinical methodology and monitoring requirements for the Clinical
Studies included in the Global Development Plan; and
(viii)    perform such other functions as are assigned to it in this Agreement
or as are appropriate to further the purposes of this Agreement as agreed in
writing by the Parties.
2.3    Joint Commercialization Committee.
(a)    Formation; Purposes. Within ninety (90) days after the Implementation
Date, Nogra and Licensee will establish a joint commercialization committee (the
“JCC”), which will report to the JSC and have responsibility for (i) overseeing
the implementation of all Commercialization operational aspects of the
collaboration established by this Agreement and (ii) forming Working Group(s)
from time to time and delegating to such Working Group(s) such operational
responsibilities as the JCC may from time to time determine necessary or
desirable. The JCC will include an equal number of designated compliance
officers from both Nogra and Licensee to advise the JCC on compliance with
relevant Laws and policies. In conducting its activities, including the
allocation of activities to the Parties under the Commercialization Plan, the
JCC will operate and make its decisions consistent with the terms of this
Agreement.
(b)    Specific Responsibilities. In particular, the JCC will:
(i)    review and present to the JSC for approval the Commercialization Plan for
the Licensed Products prepared by Licensee, including the Commercialization
Budget, in accordance with Sections 6.2(a) and 6.2(c);
(ii)    review Licensee’s and its Affiliates’ performance under the
Commercialization Plan, make recommendations to Licensee regarding potential
updates or amendments to the Commercialization Plan including the
Commercialization Budget (which Licensee will reasonably consider in preparing
proposals for updates and amendments to the Commercialization Plan including the
Commercialization Budget), and review proposed updates and amendments to the
Commercialization Plan including the Commercialization Budget submitted by
Licensee, on a quarterly basis, and present to the JSC for review and approval
proposed updates and substantive amendments to the Commercialization Plan,
including the Commercialization Budget, in accordance with Section 6.2(c);
(iii)    oversee the implementation of the Commercialization Plan within the
Commercialization Budget once they have been approved by the JSC;
(iv)    share planning and budgeting information with the JDC and coordinate
with the JDC in preparing comprehensive planning and budgeting proposals, as
applicable, to the JSC; and
(v)    perform such other functions as are assigned to it in this Agreement or
as are appropriate to further the purposes of this Agreement as agreed in
writing by the Parties.
2.4    Working Groups. From time to time, the JDC and JCC may establish various
working groups (each, a “Working Group”) to oversee particular projects or
activities, and each such Working Group will be constituted and will operate as
the JDC or JCC determines.
2.5    Membership. Each of the JSC, JDC and JCC will be composed of an equal
number of representatives appointed by each of Nogra and Licensee. The JSC, JDC
and JCC will each be initially comprised of three (3) representatives of each
Party. Each Party will have the right, but not be obligated, to appoint the same
number of representatives to the various Working Groups as are appointed by the
other Party; however, each Party will have collectively one vote, as set forth
in Section 2.6(a), regardless

14



--------------------------------------------------------------------------------

LICENSE AGREEMENT



of the number or representatives from each Party. The JSC may from time to time
change the size of the JSC, JDC, JCC or any of the various Working Groups, and
the JDC may from time to time change the size of the JDC or any of the various
Working Groups. Each Party may replace JSC, JDC, JCC and any Working Group
representatives at any time upon written notice to the other Party. The JSC,
JDC, JCC and the various Working Groups will be co-chaired by one designated
representative of each Party. The co-chairpersons of each committee and Working
Group will not have any greater authority than any other representative on the
committee or Working Group. The co-chairperson of Licensee will be responsible
for (a) calling meetings; (b) preparing and circulating an agenda in advance of
each meeting, provided that the co-chairperson will include any agenda items
proposed by either Party on such agenda; (c) ensuring that all decision-making
is carried out in accordance with the voting and dispute resolution mechanisms
set forth in this Agreement; and (d) preparing and issuing minutes of each
meeting within thirty (30) days thereafter. Each Party may designate the same
individual as a representative on more than one committee or Working Group, and
such individual may be an employee or consultant of such Party or any of its
Affiliates. Each Party will be responsible for all costs and expenses incurred
by it in participating in the JSC, JDC and JCC and any Working Groups.
2.6    Decision-Making.
(a)    The JSC, JDC, JCC and the various Working Groups will each operate by
consensus, and all decisions will be made by unanimous consent. With respect to
decisions of the JSC, JDC, JCC and the various Working Groups, the
representatives of each Party will have collectively one (1) vote on behalf of
such Party. Should the members of any Working Group maintain for more than
fifteen (15) business days their disagreement on any matter that is within its
authority under this Agreement for which consensus has been sought and Nogra or
Licensee requests a resolution, the matter will be referred to the committee to
which such Working Group reports for discussion and resolution, and then
referred to the JSC for resolution if such matter is not resolved by the
applicable committee within fifteen (15) business days after referral thereto.
Should the members of the JCC or JDC maintain any disagreement on any matter
that is within its authority under this Agreement for which consensus has been
sought and Nogra or Licensee requests a resolution, the matter will be referred
to the JSC for resolution.
(b)    Should the members of the JSC maintain for more than fifteen (15)
business days their disagreement, either with respect to any matter referred to
it by the JDC or JCC, or with respect to a matter initially arising within the
JSC, such matter will be resolved pursuant to Section 13.7(a) by referral
directly to a senior executive of each Party designated by such Party’s
Executive Officer (but not Section 13.7(b)). If such matter is not resolved
pursuant to the dispute resolution process set forth in Section 13.7(a), then
Licensee will have the tie-breaking vote, provided that no decision by Licensee
may be in conflict with any of the terms of this Agreement (including by
amending or increasing any obligations on Nogra or any of its Affiliates or by
granting any licenses or other rights to Licensee or any of its Affiliates that,
in each case, are not specified in this Agreement).
(c)    Notwithstanding anything herein to the contrary, with respect to any
decision to be made by any of the JSC, JDC, JCC and the various Working Groups,
each Party will exercise its voting right (including Licensee’s tie-breaking
vote of Section 2.6(b)) in a manner consistent with its obligations under this
Agreement, including Sections 5.3(a) and 6.1(a).
(d)    None of the JSC, JDC, JCC or any Working Group will have the authority to
amend or modify this Agreement.
2.7    Meetings of the JSC, JDC, JCC and Working Groups. The JSC will hold
meetings at such times as the JSC will determine, and the JDC and JCC will hold
meetings at such times as the applicable committee determines (or as directed by
the JSC), but in no event will such meetings of the

15



--------------------------------------------------------------------------------

LICENSE AGREEMENT



JSC, JDC and JCC be held less frequently than once every Calendar Quarter during
the Term for so long as each such committee exists. Each Working Group will hold
meetings at such times as the Working Group agrees, or as the JDC, JCC or the
JSC directs. Each of the JSC, JDC, JCC and the Working Groups may meet in person
or by audio or video conference as the Parties may mutually agree, provided that
the JSC, JDC and JCC meet in person at least [***] during the Term for so long
as such committee exists. With respect to in-person meetings of the committees
and Working Groups, the representatives will meet alternately at a location(s)
designated by Nogra and Licensee. Other representatives of the Parties, their
Affiliates and Third Parties involved in the Development, Manufacture or
Commercialization of the Licensed Compounds and Licensed Products may attend
such meetings of the JSC, JDC, JCC or Working Groups as nonvoting observers. The
JSC, JDC, JCC and Working Groups may upon agreement meet on an ad hoc basis
between regularly scheduled meetings in order to address and resolve
time-sensitive issues within their purview that may arise from time to time. No
action taken at a meeting of the JSC, JDC, JCC or any Working Group will be
effective unless a representative of each Party is present or participating.
Neither Party will unreasonably withhold attendance of at least one
representative of such Party at any meeting of a committee or Working Group for
which reasonable advance notice was provided.
2.8    Alliance Managers. Each Party will designate a single alliance manager
for all of the activities contemplated under this Agreement (“Alliance
Manager”). Such Alliance Managers will be responsible for the day-to-day
worldwide coordination of the collaboration contemplated by this Agreement and
will serve to facilitate communication between the Parties. Such Alliance
Managers will have experience and knowledge appropriate for managers with such
project management responsibilities. Each Party may change its designated
Alliance Manager from time to time upon notice to the other Party.
Section 3.
License Grants.

3.1    Exclusive License Grants.
(a)    Subject to the terms and conditions of this Agreement, Nogra hereby
grants to Licensee a non-transferable (except in accordance with Section 13.1),
exclusive (even as to Nogra), worldwide license, with the right to sublicense in
accordance with Section 3.2 only, under the Nogra Patent Rights and Nogra
Know-How, to make, have made, use, sell, offer to sell, import, Develop,
Manufacture and Commercialize the Licensed Compounds and Licensed Products in
the Field in the Territory. In addition, subject to the terms and conditions of
this Agreement, Nogra hereby grants to Licensee a non-transferable (except in
accordance with Section 13.1) right of reference to any INDs and other
Regulatory Filings Controlled by Nogra or any of its Affiliates as of the
Execution Date or during the Term for the Licensed Compounds and Licensed
Products. The license granted to Licensee by Nogra under the [***] IP will be
subject to the terms and conditions of the [***] License Agreement, provided
that, for clarity, Nogra will be responsible for all payment obligations under
the [***] License Agreement.
(b)    Nogra and its Affiliates will retain the non-exclusive right to make,
have made, use and have used Licensed Compounds and Licensed Products for
non-clinical research purposes only. The licenses granted in this Section 3.1
will not grant or create (by implication, estoppel or otherwise) any license or
right under any Nogra Patent Rights or Nogra Know-How to Develop, Manufacture or
Commercialize any molecule that is not a Licensed Compound or Licensed Product.
The foregoing retained rights will be (i) sublicensable to the [***], provided
that Nogra will ensure that each of the [***] (as applicable) is obligated to
assign or exclusively license (with the right to grant sublicenses through
multiple tiers (provided that such sublicenses shall be fully paid-up and
royalty free with respect only to GED-0301 for the Primary Indications)) to
Nogra or its Affiliates all rights, title, and interests in or to any patent
rights, Know-How or other intellectual property rights created, conceived or
made by such sublicensee in the course of exercising its rights under such
sublicense, subject to any reasonable, non-commercial retained rights that are
reserved for such sublicensee in such sublicense; and (ii) sublicensable

16



--------------------------------------------------------------------------------

LICENSE AGREEMENT



to other Third Parties only with the prior written consent of Licensee, which
consent will not be unreasonably withheld, conditioned or delayed, provided that
Nogra will ensure that each such sublicensee is obligated to assign or
exclusively license (with the right to grant fully paid-up, royalty free
sublicenses through multiple tiers) to Nogra or its Affiliates all rights,
title, and interests in or to any patent rights, Know-How or other intellectual
property rights created, conceived or made by such sublicensee in the course of
exercising its rights under such sublicense, subject to any reasonable,
non-commercial retained rights that are reserved for such sublicensee in such
sublicense.
3.2    Sublicenses.
(a)    Licensee may grant sublicenses (or any options to a sublicense) of the
rights granted by Nogra to Licensee hereunder:
(i)    to any Affiliate of Licensee, provided such sublicense only remains in
effect for as long as such Sublicensee remains an Affiliate of Licensee;
(ii)    to non-Affiliated Third Parties that are clinical research
organizations, contract manufacturers, contract laboratory organizations, and
other similar organizations that support the Development and Commercialization
of the Licensed Compounds and Licensed Products on a fee-for-service basis as
Sublicensees hereunder, provided that such sublicenses include obligations of
confidentiality and non-use of Nogra Patent Rights, Nogra Know-How and Nogra
Confidential Information substantially in accordance with the terms of this
Agreement; and
(iii)    to other non-Affiliated Third Parties as a Distributor or Sublicensee
hereunder after reasonable consultation with Nogra (which consultation will not
be deemed to be a consent or approval right).
(b)    Each sublicense (or any option to a sublicense) granted by a Licensee to
a Third Party pursuant to this Section 3.2 (each a “Sublicense”) will (i) be in
writing; (ii) be subject and subordinate to, and consistent with, the terms and
conditions of this Agreement; and (iii) require the applicable Sublicensee to
comply with all applicable terms of this Agreement (except for the payment
obligations, for which Licensee will remain responsible). Licensee will provide
Nogra with a copy of each agreement containing any Sublicense granted under
clause (a)(iii) above within ninety (90) days of execution, provided that, with
respect to sublicenses to Distributors, Licensee will be permitted to redact all
proprietary or other sensitive information from such agreement to the extent
that such redaction does not impact Nogra’s ability to confirm Licensee’s
compliance with this Agreement, and with respect to sublicenses to Sublicensees,
without redactions of any kind. No Sublicense will diminish, reduce or eliminate
any obligation of Licensee under this Agreement, and Licensee will remain
responsible for its obligations under this Agreement and will be responsible for
the performance of the relevant Sublicensee as if such Sublicensee were
“Licensee” hereunder. Each Sublicense granted by Licensee to any rights licensed
to it hereunder will terminate immediately upon the termination of the license
from Nogra to Licensee with respect to such rights.
3.3    Exclusivity and Alternative Products.
(a)    Nogra Exclusivity. During the Term, except pursuant to the terms of this
Agreement (including Section 3.1(b)), neither Nogra nor any of its Affiliates
will directly or indirectly Develop, Manufacture or Commercialize, nor
collaborate with, license, enable or otherwise authorize, license or grant any
right to any Third Party to Develop, Manufacture or Commercialize, any
Alternative Product anywhere in the Territory.
(b)    Licensee Exclusivity. During the Term, except pursuant to the terms of
this Agreement, neither Licensee nor any of its Affiliates will directly or
indirectly Develop, Manufacture or Commercialize, nor collaborate with, enable
or otherwise authorize, license or grant any right to any

17



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Third Party to Develop, Manufacture or Commercialize, any Alternative Product
anywhere in the Territory. Notwithstanding the foregoing, nothing in this
Section 3.3(b), or this Agreement, will be construed to prevent Licensee or any
of its Affiliates from developing or commercializing any compound or product
that Licensee or any of its Affiliates is developing in Clinical Trials, or
commercializing, as of the Execution Date. [***].
(c)    Acquisition of Alternative Product Rights. Notwithstanding the provisions
of Section 3.3, during the Term, in the event Licensee or any of its Affiliates
acquires or otherwise obtains rights to Develop, Manufacture or Commercialize
any Alternative Product as the result of any license, merger, acquisition,
reorganization, consolidation or combination with or of a Third Party or a
Change of Control of Licensee or any other transaction (each, an “Acquisition
Transaction”, and the Third Party involved in such transaction or Change of
Control, the “Acquisition Third Party”) and, on the date of the completion of
such Acquisition Transaction, such Alternative Product is being Developed,
Manufactured or Commercialized or such Development, Manufacture or
Commercialization would, but for the provisions of this Section 3.3(c),
constitute a breach of Section 3.3, then Licensee or such Affiliate will, within
[***] after the closing of such Acquisition Transaction provide written notice
to Nogra that Licensee or such Affiliate has acquired rights to Develop,
Manufacture or Commercialize an Alternative Product as a result of an
Acquisition Transaction. Within [***] after the receipt of such notice, Nogra
will provide written notice to Licensee or such Affiliate that Nogra elects to
[***]. If Nogra provides notice as described in clause (i) of the preceding
sentence, Licensee, and its Affiliates if applicable, will [***], and if Nogra
provides notice as described in clause (ii) of the preceding sentence, Licensee,
and its Affiliates if applicable, will [***]. Notwithstanding the foregoing,
Nogra may not elect to [***] to the extent that such [***] would result in
Licensee or its Affiliates violation of applicable Law or breach of any
agreement which the Acquisition Third Party executed with a Third Party (or any
Affiliate thereof) prior to signing the definitive agreement for the Acquisition
Transaction (a “Pre-Acquisition Agreement”). If Licensee or its Affiliates is
unable to (x) [***] or (y) [***] because doing so would violate applicable Law
or breach a Pre-Acquisition Agreement, then such Alternative Product will be
[***]. Licensee and its Affiliates will Segregate the Alternative Product prior
to the time of [***] pursuant to clause (i) or [***] pursuant to clause (ii)
above.
(d)    The Parties may agree to develop an Alternative Product as a backup
compound to the Licensed Product. Upon written mutual agreement of the Parties,
including any adjustment to the terms of this Agreement that would apply to such
Alternative Product, the restrictions imposed by this Section 3.3 will not apply
to such Alternative Product.
(e)    For purposes hereof, “Alternative Product” means any compound or product
(other than any Licensed Compound or Licensed Product) that has as a consequence
to any of (i) [***] SMAD7, or (ii) targeting any portion of (A) any [***] SMAD7
or (B) any [***] SMAD7, [***], in each case of (i) and (ii), with the result of
[***] SMAD7, [***] SMAD7 [***], and such compound or product is [***] in the
foregoing clauses (i) or (ii) (optionally against other target(s) as well).
Representative “Alternative Products” include: [***], in each case targeting any
portion of SMAD7 or any [***] SMAD7, in each case with the result of [***] SMAD7
[***], and such representative compound or product is as set forth in clauses
(i) or (ii) above (optionally against other target(s) as well). References to
any chemical matter in this definition will include naturally occurring and
non-naturally occurring forms thereof.
3.4    Research Collaboration Agreement and Follow-On Products. As set forth in
Exhibit D, within ninety (90) days after the Implementation Date, the Parties
will enter into a Research Collaboration Agreement for the conduct of a Research
Program as described in Exhibit D. As described in Exhibit D, certain milestone
and royalty payments will be payable for Follow-On Products under the Research
Collaboration Agreement.

18



--------------------------------------------------------------------------------

LICENSE AGREEMENT



3.5    Maintenance of Third Party Agreements; Stand-By License.
(a)    Nogra (i) will duly perform and observe all of its obligations under the
[***] License Agreement in all material respects and maintain in full force and
effect the [***] License Agreement, including payment of royalties and other
amounts to the counterparty of the [***] License Agreement, and (ii) will not,
without Licensee’s prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed), (A) amend, modify, restate, cancel,
supplement or waive any provision of the [***] License Agreement, or grant any
consent thereunder, or agree to do any of the foregoing, in each case in a
manner that would materially affect Licensee’s rights hereunder, and in any
event without giving Licensee at least ten (10) business days prior written
notice of any amendment, modification, restatement, cancellation, supplement or
waiver of any provision of the [***] License Agreement, or (B) exercise any
right to terminate the [***] License. Nogra will provide Licensee with written
notice as promptly as practicable (and in any event within ten (10) business
days) after becoming aware of any of the following: (1) any material breach or
default by Nogra or any of its Affiliates of any covenant, agreement or other
provision of the [***] License Agreement, (2) any notice or claim from the
counterparty to the [***] License Agreement terminating or providing notice of
termination of the [***] License Agreement, (3) any notice or claim alleging any
breach of default under the [***] License Agreement, or (4) the existence of any
facts, circumstances or events which alone or together with other facts,
circumstances or events would reasonably be expected (with or without the giving
of notice or passage of time or both) to give rise to a breach of or default
under or right to terminate the [***] License Agreement. If Nogra fails to pay
any amounts due under the [***] License Agreement and if such nonpayment would
permit the counterparty to the [***] License Agreement to terminate or suspend
the same or any rights thereunder, Licensee will have the right, but not the
obligation, in its sole discretion, to pay such amounts on Nogra’s behalf, and
any amounts so paid by Licensee may be taken by Licensee as a credit against the
payments to be made by Licensee under Sections 8.2 and 8.3. Nogra’s obligations
under this Section 3.5(a) shall continue for the term of the [***] License
Agreement, unless this Agreement is terminated pursuant to Section 12.2, Section
12.3, Section 12.4 or Section 12.5.
(b)    Promptly after the Implementation Date, Nogra will reasonably cooperate
with Licensee in obtaining a stand-by license from [***] in respect of the [***]
IP, which stand-by license would provide Licensee with a direct license from
[***] to the [***] IP in the event that the [***] License Agreement, or Nogra’s
sublicense of the [***] IP to Licensee, is terminated prior to the termination
(but not expiration) of this Agreement. Any amounts payable to [***] by Licensee
under such stand-by license (but not, for clarity, consideration paid to [***]
to enter into such stand-by license with Licensee or in connection with a breach
of such stand-by license by Licensee or its Affiliates or sublicensees) will be
creditable against the payments to be made by Licensee under Sections 8.2 and
8.3.
3.6    Revenue Interests. If at any time during the Term, Nogra (which, for
clarity, includes its successors and assigns) negotiates a definitive agreement
with a Third Party (“Third Party RI Agreement”) to, directly or indirectly,
sell, assign or otherwise transfer to such Third Party any of Nogra’s rights to
receive all or any portion of any payments under this Agreement, including
Section 8 (“Revenue Interests”), Nogra will promptly (but no later than five (5)
business days after such Third Party RI Agreement is in substantially final form
prior to execution) provide written notice thereof (“Nogra RI Notice”) to
Licensee, which written notice will be provided together with a copy of the
Third Party RI Agreement. Licensee will have the right to acquire at least [***]
and with the agreement of Nogra up to [***], of the Revenue Interests proposed
to be sold, assigned or transferred under the Third Party RI Agreement by
providing written notice to Nogra, within fifteen (15) business days after the
Nogra RI Notice, of its election to acquire such interest, which notice will
specify the percentage of the Revenue Interests that Licensee wishes to acquire.
If Licensee so elects, the Parties promptly will enter into a definitive
agreement (the “Definitive Agreement”) on the same economic terms as the Third
Party RI Agreement for the acquisition by Licensee of the percentage of the
Revenue Interests elected by Licensee

19



--------------------------------------------------------------------------------

LICENSE AGREEMENT



in its notice to Nogra, which in no event will be less than fifty percent (50%)
of the Revenue Interests but may be a greater percentage if mutually agreed by
the Parties, it being understood that (a) the consideration payable by Licensee
for such Revenue Interests will, in the case where Licensee has elected to
acquire fifty percent (50%) of such Revenue Interests, be equal to the
consideration payable by the Third Party for the other fifty percent (50%) of
such Revenue Interests and, in the case where the Parties have mutually agreed
to a greater percentage of such Revenue Interests, be equal to a proportional
amount of the consideration paid by the Third Party under the Third Party RI
Agreement in respect of the percentage of such Revenue Interests being acquired
by the Third Party, (b) such sale of Revenue Interests will be free and clear of
all liens, claims and other encumbrances, and (c) the Definitive Agreement in
all cases will contain (x) customary representations and warranties from Nogra
regarding authority, absence of conflict and ownership of the relevant Revenue
Interests free and clear of all liens, claims and other encumbrances, and (y)
customary “true sale” provisions for royalty interests of this type (including
fall-back provisions granting Licensee a first lien on the Revenue Interests in
the event the transaction is not respected as a “true sale”). For clarity,
Licensee’s rights under this Section 3.6 will apply with respect to each and
every sale, assignment or other transfer of Revenue Interests to a Third Party,
but this Section 3.6 will not apply to any permitted assignment of this
Agreement under Section 13.1(a). Notwithstanding anything to the contrary in
this Agreement (other than the preceding sentence), it is understood and agreed
that Nogra will not be entitled to consummate any sale, assignment or other
transfer of any Revenue Interests under a Third Party RI Agreement until such
time as (i) Licensee has either declined to purchase any portion of the Revenue
Interest it is entitled to purchase under this Section 3.6 or failed to provide
notice timely as required by this Section 3.6, or (ii) Licensee has consummated
the purchase, assignment or transfer of such Revenue Interest.
3.7    Right of First Negotiation.
(a)    During the Term, Licensee will have an exclusive right of first
negotiation to purchase or license, on an exclusive and worldwide basis, the
ROFN Product from Nogra or its Affiliates. Nogra promptly will notify Licensee
in writing (the “Nogra ROFN Notice”) if Nogra or any of its Affiliates makes a
bona fide decision to sell, license or otherwise transfer or grant any rights to
any Third Party in all or any portion of the ROFN Product, or receives a bona
fide offer from a Third Party (the “Third Party Offer”) for the sale, license or
other transfer or grant of any rights in all or any portion of the ROFN Product.
Together with such notice, Nogra will provide to Licensee all material
information in Nogra’s or its Affiliates’ control relating to the ROFN Product
(including all information provided to any Third Parties relating to the ROFN
Product). Licensee will have [***] from the date of the Nogra ROFN Notice to
deliver a written notice to Nogra of Licensee’s desire to engage in negotiations
for the purchase or license of the ROFN Product and all intellectual property
rights, data, materials and other assets relating thereto (the “ROFN Product
Assets”). If Licensee does not provide such written notice to Nogra within such
[***] period, it will be deemed that Licensee has declined to enter into such
negotiations. If Licensee does provide written notice to Nogra within such [***]
period indicating Licensee wishes to engage in such negotiations (the “Licensee
ROFN Notice”), the Parties will negotiate in good faith on an exclusive basis,
for at least sixty (60) days after the Licensee ROFN Notice (unless otherwise
agreed by the Parties) (the “ROFN Negotiation Period”) an agreement for the
purchase or exclusive license of the ROFN Product Assets by Licensee. In the
event that a mutually acceptable agreement for the purchase or license of the
applicable ROFN Product Assets has not been entered into between the Parties
prior to the expiration of the ROFN Negotiation Period, Nogra or its Affiliates
will be free to negotiate an agreement (if any) with any Third Party for the
purchase or license of such ROFN Product Assets, provided that Nogra and its
Affiliates will not enter into any agreement with a Third Party with respect to
the ROFN Product Assets that includes an upfront purchase price or upfront
license payment that is less than or equal to the upfront purchase price or
upfront license payment (inclusive of amounts placed into an escrow account
concurrently with such upfront purchase price payment or license payment) last
offered

20



--------------------------------------------------------------------------------

LICENSE AGREEMENT



by Licensee to Nogra therefor, unless Nogra first offers Licensee the
opportunity to enter into an agreement with Nogra or its Affiliates on the same
terms as such agreement. If Licensee notifies Nogra within [***] after receiving
such notice that Licensee has decided it wishes to accept such terms, the
Parties promptly thereafter will negotiate and enter into an agreement on such
terms. If Licensee does not provide such notice within such [***] period, Nogra
or its Affiliates will be free to enter into an agreement with such Third Party
on such terms. Notwithstanding the foregoing, if Nogra or its Affiliates does
not enter into a definitive agreement with a Third Party with respect to the
ROFN Assets within [***] following Licensee’s failure to respond to the Nogra
ROFN Notice within the time period set forth above, rejection of the Nogra ROFN
Notice or the end of the ROFN Negotiation Period, as applicable, then the ROFN
Product Assets will again become subject to Licensee’s right of first
negotiation under this Section 3.7. Except as expressly set forth in the
previous sentence, once the Nogra ROFN Notice has been provided to Licensee,
whether the Parties enter into a definitive agreement or otherwise, no other
compounds or products of Nogra or its Affiliates will be subject to this Section
3.7.
(b)    In all events, this Section 3.7 will not apply to (a) any permitted
assignment of this Agreement under Section 13.1(a), (b) any bona fide agreement
with a contractor, contract research organization or contract manufacturer,
under which such Third Party performs contract services on behalf of Nogra or
any of its Affiliates for the research, Development or Manufacture of any ROFN
Product on a fee-for-services basis, it being understood that under an agreement
for such fee-for-services, fees paid to the Third Party for such services may
include milestones or royalties, or (c) any agreement with any academic
institution or other not-for-profit Third Party regarding any ROFN Product,
provided that Nogra will ensure that any such academic institution or other
not-for-profit Third Party is obligated to assign or exclusively license (with
the right to grant sublicenses through multiple tiers) to Nogra or its
Affiliates all rights, title, and interests in or to any patent rights, Know-How
or other intellectual property rights created, conceived or made by such
academic institution or other not-for-profit Third Party in the course of
working with any ROFN Product, subject to any reasonable retained rights that
are reserved by such academic institution or other not-for-profit Third Party.
3.8    License Limitations. Except as expressly set forth in this Agreement, no
licenses or other rights are granted or created hereunder to use any patent
right, Know-How or other intellectual property rights owned or in-licensed by
Nogra or any of its Affiliates. All licenses and other rights are or will be
granted only as expressly provided in this Agreement, and no other licenses or
other rights is or will be created or granted hereunder by implication, estoppel
or otherwise.
Section 4.
Transfer of Nogra Know-How.

4.1    Documentation. During the thirty (30) day period following the
Implementation Date, Nogra will provide to Licensee one (1) electronic copy of
all documents, data or other information in Nogra’s or its Affiliates possession
or Control as of the Execution Date to the extent that such documents, data or
other information describe or contain Nogra Know-How (including any Clinical
Studies on the Licensed Compounds). Nogra will provide and transfer to Licensee
in the same manner all additional Nogra Know-How that may from time to time
become available to or Controlled by Nogra or its Affiliates.
4.2    Technical Assistance. During the period following the Implementation Date
and ending upon NDA approval for the first Licensed Product, Nogra will
reasonably cooperate with Licensee to (a) provide (i) up to [***] of technical
assistance without charge to Licensee with travel and accommodation expenses to
be borne by Licensee and (ii) any additional hours of technical assistance as
Licensee may reasonably request, for which Licensee will pay Nogra a rate of
[***] per hour of such technical assistance, and (b) transfer to Licensee any
additional Nogra Know-How licensed under Section 3.1, in each case to facilitate
the transfer of Development efforts related to the Licensed Compounds and
Licensed Products. Such cooperation will include providing Licensee with
reasonable access by

21



--------------------------------------------------------------------------------

LICENSE AGREEMENT



teleconference or in-person at Nogra’s facilities to Nogra personnel involved in
the Development of the Licensed Compounds and Licensed Products to provide
Licensee with a reasonable level of technical assistance and consultation in
connection with the transfer of Nogra Know-How.
Section 5.
Development.

5.1    General.
(a)    Current Development Status. Prior to the Execution Date, Nogra has
independently initiated Clinical Studies of the Licensed Product as further
described in Exhibit E. The Parties have agreed that Licensee will exercise
Commercially Reasonable Efforts to continue the Development of the Licensed
Products in the Field in the Territory in accordance with the Global Development
Plan, at Licensee’s sole cost and expense.
(b)    JDC Oversight. The JDC will coordinate the global Development of the
Licensed Products for the Indications covered by the Global Development Plan.
The JDC will, subject to the JSC’s oversight, direct the clinical and regulatory
program for the Licensed Products.
5.2    Global Development Plan; Amendments; Development Responsibilities.
(a)    Global Development Plan. The global Development of the Licensed Products,
including pre-clinical Development activities, will be governed by the Global
Development Plan, and Licensee agrees to exercise Commercially Reasonable
Efforts to conduct all of Licensee’s Development activities relating to the
Licensed Products in accordance with the Global Development Plan at [***];
without limiting the generality of the foregoing, Licensee will use Commercially
Reasonable Efforts to implement the initial Global Development Plan in the form
attached hereto as Exhibit A-1, and will not conduct lesser overall Development
activities than those Development activities set forth in such initial Global
Development Plan, unless Licensee reasonably concludes it would not be
consistent with Commercially Reasonable Efforts to conduct those Development
activities set forth in such initial Global Development Plan, it being
understood that the foregoing does not restrict Licensee’s final decision making
authority as provided in Section 2.6(b). Such initial Global Development Plan
includes overall total estimated budget figures for the initial Development
Budget as described in Section 5.2(b), and budget forecasts for subsequent
periods as described in Section 5.2(c). The Global Development Plan will include
[***] in the Global Development Plan, and will be consistent with the terms of
this Agreement. [***] are included in the Global Development Plan. The terms of
and activities set forth in the Global Development Plan will at all times be
designed to be in compliance with all applicable Laws and to be conducted in
accordance with professional and ethical standards customary in the
pharmaceutical industry.
(b)    Development Budget. The Development Budget included in the Global
Development Plan will set forth the estimated budgeted amounts for Development
costs and expenses under the Global Development Plan during the [***]
thereafter, broken down by Calendar Quarter. The Development Budget also will
include a breakout of costs by functional area or category as determined by the
JDC. The budget amounts indicated in Exhibit A-2 will constitute the initial
estimated budget amounts for the initial Development Budget. Concurrently with
the annual update of the Global Development Plan in accordance with
Section 5.2(c), the JDC also will prepare, and the JSC will review and approve,
an updated Development Budget covering the next [***] thereafter and a forecast
of the annual development budgets through receipt of Regulatory Approval for the
Primary Indications reflected in such Development Budget in the United States,
Japan, and each Major European Country.
(c)    Updating and Amending the Global Development Plan.
(i)    The JDC will review the Global Development Plan at least [***] per
Calendar Year and will develop detailed and specific Global Development Plan
updates, which

22



--------------------------------------------------------------------------------

LICENSE AGREEMENT



will include the Development Budget for the subsequent [***] thereafter. The JDC
will submit all such updates to the JSC for review and approval, such that JSC
approval would occur no later than is necessary for Licensee’s customary
budgeting process. Any updates will be appended to the Global Development Plan.
The JDC may also develop and submit to the JSC from time to time other proposed
substantive amendments to the Global Development Plan. The JDC also will review
Licensee’s performance under the then-current Global Development Plan (including
the Development Budget) on a quarterly basis, and will develop detailed and
specific updates and substantive amendments to the Development Budget that
reflect such performance. The JSC will review proposed amendments presented by
the JDC and may approve such proposed amendments or any other proposed
amendments that the JSC may consider from time to time in its discretion and,
upon such approval by the JSC, the Global Development Plan will be amended
accordingly. Amendments and updates to the Global Development Plan, including
the Development Budget, will not be effective without the approval of the JSC.
In the event that the JSC does not approve an updated Global Development Plan,
including the Development Budget, prior to the start of the next Calendar Year,
either Party may initiate procedures to resolve the issue pursuant to Section
2.6, and the then-current Global Development Plan, together with the budgeted
amounts set forth in the then-current Development Budget, will continue to apply
until the Global Development Plan is determined by the JSC.
(ii)    Exhibit A-2 includes a high-level forecast of anticipated budget amounts
and associated timelines for Development of Licensed Products. In reviewing and
approving annual updates or amendments to the Development Budget, the JSC will
consider the budget amounts and timelines reflected in Exhibit A-2.
(d)    Development Plan to Explore Additional Indications. Unless otherwise
agreed by the Parties, the JDC will review available clinical and scientific
literature to explore the feasibility of Developing the Licensed Product for
additional Indications beyond the Primary Indications, with the goal of
identifying at least [***] additional Indications for pre-clinical Development
work. If the JDC identifies suitable additional Indications, the JDC will
prepare and submit a proposal containing a general description of the study
design and applicable Clinical Study endpoints, clinical methodology and
monitoring requirements and the funding budget for each stage of clinical
development for the relevant additional Indication to the JSC for the JSC’s
review. Upon approval by the JSC, the Global Development Plan will be deemed to
be amended to include the relevant activities for the additional Indication and
the associated budget. The Parties may elect to conduct portions of such work
under the Research Collaboration Agreement.
5.3    Development Efforts; Manner of Performance; Reports.
(a)    Development Efforts. Licensee will use Commercially Reasonable Efforts to
Develop, and seek Regulatory Approval for, Licensed Products in [***] and the
remainder of the Territory in at least the Primary Indications, it being
understood and agreed that the foregoing will not be construed to require
Development in each country of the Territory nor in any country of the Territory
(other than [***] (as and to the extent required in this sentence)) where it
would not be consistent with Commercially Reasonable Efforts to do so. Without
limiting the generality of the foregoing, (i) Licensee will use Commercially
Reasonable Efforts to execute and perform, or cause to be performed, the Global
Development Plan, in accordance with the timelines set forth therein, and
(ii) Licensee will use Commercially Reasonable Efforts to [***] of the Licensed
Product for Crohn’s Disease (the granting of which would trigger a Milestone
Payment in Section 8.2(a)). Licensee will conduct its Development activities in
good scientific manner and in compliance with applicable Law, including Laws
regarding environmental, safety and industrial hygiene, and Good Laboratory
Practice, Good Clinical Practice,

23



--------------------------------------------------------------------------------

LICENSE AGREEMENT



current standards for pharmacovigilance practice, and all applicable
requirements relating to the protection of human subjects.
(b)    Cost and Expense. Licensee will be responsible, [***], for all
Development activities under this Agreement or the Global Development Plan and
will keep Nogra reasonably informed as to the progress of such activities, as
determined by the JDC.
(c)    Development Reports. At each meeting of the JDC, Licensee will report on
the Development activities Licensee has performed or caused to be performed
since the last meeting of the JDC, evaluate the work performed in relation to
the goals of the Global Development Plan and provide such other information as
may be reasonably requested by the JDC with respect to such Development
activities. If Licensee fails to adequately provide such report at a meeting of
the JDC, Nogra may request, and Licensee will provide to Nogra, a written
progress report that includes information regarding accrual, site initiation,
progress on protocol writing, meeting requests and briefing documents, in the
case of clinical or regulatory activities, and in other cases such information
as is reasonably necessary to convey a reasonably comprehensive understanding of
the status of the applicable Development activity. In addition to the foregoing,
Licensee will provide notice to Nogra (through the JDC) if Licensee elects to
suspend or no longer proceed with Developing or Commercializing any Licensed
Compounds or Licensed Products or any of the Primary Indications.
(d)    Compliance Audits. With respect to any facility or site at which Licensee
conducts Development activities pursuant to this Agreement or the Global
Development Plan, Nogra will have the right, at its expense, upon reasonable
written notice to Licensee (and if applicable, such Affiliate), and during
normal business hours, to inspect such site and facility and any records
relating thereto once per year, or more often with reasonable cause, to verify
Licensee’s compliance with the terms of this Agreement pertaining to Development
of the Licensed Product pursuant to all applicable Laws, including Good
Laboratory Practices, Good Clinical Practices and current standards for
pharmacovigilance practice. Such inspection will be subject to the
confidentiality provisions set forth in Section 10.
(e)    Development Standards. The JDC may establish standards applicable to
Licensee’s performance of Development activities in accordance with the Global
Development Plan and this Agreement. The Parties may review and discuss
Licensee’s performance against such standards at each meeting of the JDC. If the
JDC determines that Licensee has failed to comply with such standards and such
failure could adversely affect the Development or Commercialization of any
Licensed Product in the Field, or if the JDC does not agree and Nogra believes
such is the case, the JDC will (or Nogra may) so notify the JSC and the JSC will
discuss whether any remedial action is desirable.
5.4    Regulatory Submissions and Regulatory Approvals.
(a)    Regulatory Responsibilities. Subject to the JDC’s oversight, Licensee
will be responsible, [***], for exercising Commercially Reasonable Efforts to
seek and attempt to obtain all Regulatory Approvals for the Licensed Products in
the Field in the Territory in accordance with the Global Development Plan, it
being understood and agreed that the foregoing will not be construed to require
obtaining Regulatory Approval in each country of the Territory nor in any
country of the Territory (other than [***] (as and to the extent required in
this sentence)) where it would not be consistent with Commercially Reasonable
Efforts to do so.
(b)    Ownership of Regulatory Approvals. Licensee will own all regulatory
submissions, including all applications, for Regulatory Approvals for the
Licensed Products in the Field in the Territory filed after the Implementation
Date.

24



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(c)    Regulatory Cooperation. Subject to applicable Law, Nogra will have the
right to fully participate in all material meetings, conferences and discussions
by Licensee with Regulatory Authorities pertaining to Development of the
Licensed Products in the Field or Regulatory Approval. Unless circumstances
otherwise prevent, Licensee will provide Nogra with reasonable advance notice of
all such meetings and other contact and advance copies of all related documents
and other relevant information relating to such meetings or other contact.
Licensee will provide the JSC with advance drafts of any material documents or
other material correspondence pertaining to Regulatory Approvals, including any
proposed labeling, that Licensee plans to submit to any Regulatory Authority.
The JSC may provide comments regarding such documents and other correspondence
prior to their submission, which comments Licensee will consider in good faith.
Licensee will provide Nogra with copies of all material submissions it makes to,
and all material correspondence it receives from, a Regulatory Authority
pertaining to a Regulatory Approval. Notices, copies of submissions and
correspondence, and other materials to be given in advance as provided in this
Section 5.4(c)will be provided at least ten (10) days in advance unless
circumstances necessitate a shorter time period, and in any event not less than
a reasonable time in advance under the circumstances.
(d)    Regulatory Audits. The Parties will cooperate in good faith with respect
to Regulatory Authority inspections of any site or facility where Clinical
Studies or Manufacturing of Licensed Products in the Field are conducted
pursuant to this Agreement, whether such site or facility is Licensee’s or its
Affiliate’s or a permitted subcontractor’s (each an “Audited Site”). Subject to
applicable Law, Nogra will be given a reasonable opportunity to attend any
inspection by any Regulatory Authority of the Audited Sites, and the summary, or
wrap-up, meeting with a Regulatory Authority at the conclusion of such
inspection. If such attendance would result in the disclosure to Nogra of
Confidential Information unrelated to the subject matter of this Agreement, the
Parties will enter into a confidentiality agreement covering such unrelated
subject matter. In the event that any Audited Site is found to be non-compliant
with one or more Good Laboratory Practice, Good Clinical Practice, Good
Manufacturing Practice or current standards for pharmacovigilance practice,
Licensee will submit to Nogra a proposed recovery plan or Corrective and
Preventative Actions (“CAPA”) as soon as reasonably practicable after Licensee,
its Affiliate or its permitted subcontractor receives notification of such
non-compliance from the relevant Regulatory Authority and Licensee will use
reasonable efforts to implement such recovery plan or CAPA promptly after
submission. Licensee agrees, to the maximum extent reasonably possible, to
include in any contract or other written arrangement with its permitted
subcontractors, a clause permitting Nogra to exercise its rights under this
Section 5.4(d).
(e)    Pricing and Reimbursement Approvals. Licensee will be responsible for and
have the exclusive right to seek and attempt to obtain pricing and reimbursement
approvals for the Licensed Products in the Field in the Territory, in
consultation with Nogra, and provided that Licensee will keep Nogra reasonably
informed with regard to any pricing or reimbursement approval proceedings for
the Licensed Products in the Field in the Territory.
Section 6.
Commercialization.

6.1    Commercialization Efforts; Manner of Performance; Reports.
(a)    Commercialization Efforts. Licensee will use Commercially Reasonable
Efforts to Commercialize Licensed Products in the Territory in those countries
and for those Indications for which Regulatory Approval and pricing and
reimbursement approval has been obtained. Without limiting the generality of the
foregoing, Licensee will use Commercially Reasonable Efforts to execute and to
perform, or cause to be performed, the Commercialization Plan.

25



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(b)    Cost and Expense. Licensee will be responsible, [***], for all
Commercialization activities under this Agreement or the Commercialization Plan
and will keep Nogra reasonably informed as to the progress of such activities,
as determined by the JCC.
(c)    Commercialization Standards. The JCC may establish standards applicable
to Licensee’s performance of Commercialization activities in accordance with the
Commercialization Plan and this Agreement. The Parties may review and discuss
Licensee’s performance against such standards at each meeting of the JCC. If the
JCC determines that Licensee has failed to comply with such standards and such
failure could adversely affect the Development or Commercialization of any
Licensed Product in the Field, or if the JCC does not agree and Nogra believes
such is the case, the JCC will (or Nogra may) so notify the JSC and the JSC will
discuss whether any remedial action is desirable.
(d)    Commercialization Reports. At each meeting of the JCC, Licensee will
report on the Commercialization activities Licensee has performed or caused to
be performed in the Territory since the last meeting of the JCC, evaluate the
work performed in relation to the goals of the Commercialization Plan and
provide such other information as may be required by the Commercialization Plan
or reasonably requested by the JCC with respect to such Commercialization
activities. If Licensee fails to adequately provide such report at a meeting of
the JCC, Nogra may request, and Licensee will provide to Nogra, a written
progress report that describes Commercialization activities that Licensee has
performed or caused to be performed since the last meeting of the JCC, evaluate
the work performed in relation to the goals of the Commercialization Plan and
provide such other information as may be required by the Commercialization Plan
or reasonably requested by Nogra to permit Nogra to obtain a reasonably
comprehensive understanding of the status and performance of the applicable
Commercialization activities with respect to Licensed Products in the Territory.
The JCC will evaluate Licensee’s performance each Calendar Quarter during which
Commercialization activities with respect to the Licensed Products in the Field
are performed in the Territory against the Commercialization Plan and provide a
report of such progress to the JSC at each quarterly meeting of the JSC. In
addition, Licensee will regularly meet with Nogra prior to the date [***] after
First Commercial Sale of a Licensed Product in the Territory (and thereafter at
Nogra’s reasonable request, up to [***] per year), to review the activities that
Licensee has undertaken with regard to Commercializing the Licensed Products in
the Field in the Territory. Further, Licensee will provide notice to Nogra
(through the JCC) if Licensee elects to suspend or no longer proceed with
Commercializing any Licensed Compounds or Licensed Products or any of the
Primary Indications.
(e)    Commercialization Markings. All promotional materials, packaging and
product labeling for Licensed Products will contain to the extent not prohibited
by applicable Law, [***].
6.2    Commercialization Plan and Budget.
(a)    Commercialization Plan. Licensee will develop, the JCC will review, and
the JSC will review and approve, a Commercialization Plan that sets forth the
Commercialization activities to be undertaken with respect to Licensed Products
in the Field in the Territory (which may set forth Commercialization activities
in the Territory on a regional basis, rather than a country-by-country basis,
defining the regions in a manner consistent with Licensee’s internal
procedures). Nogra will be permitted to consult with Licensee in the development
of such Commercialization Plan, provided that such consultation will not delay
Licensee from developing such Commercialization Plan in accordance with its
internal schedule for such development. The Commercialization of the Licensed
Products in the Field in the Territory will be governed by the Commercialization
Plan. The Commercialization Plan will be an [***] written plan, updated annually
as provided in Section 6.2(c). Licensee will have responsibility for determining
strategy and overall guidelines regarding the marketing, market access, medical
affairs, and sales for Licensed Products in the Field in the Territory. The
initial Commercialization Plan will be submitted to the JCC for review and
approval no later than [***] prior to anticipated First Commercial

26



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Sale in the Territory. The Commercialization Plan will include an overall
strategy for the Commercialization of the Licensed Products in the Field
throughout the Territory, a tactical plan to accomplish such strategy, the
Commercialization Budget, and annual Net Sales forecasts for the Territory. The
terms of and activities set forth in the Commercialization Plan will at all
times be designed to be in compliance with all applicable Laws and to be
conducted in accordance with professional and ethical standards customary in the
pharmaceutical industry.
(b)    Commercialization Budget. The Commercialization Budget included in the
Commercialization Plan will be a written budget setting forth the budgeted
amounts for costs with respect to activities set forth in the Commercialization
Plan during the [***] thereafter, broken down by Calendar Quarter. The
Commercialization Budget also will include [***]. Concurrently with the annual
preparation of the Commercialization Budget in accordance with Section 6.2(a),
the JCC also will prepare, and the JSC will review and approve, an updated
Commercialization Budget covering the [***] thereafter.
(c)    Amendments and Updates. Licensee will develop and submit to the JCC for
review, an updated Commercialization Plan for Commercializing the Licensed
Products in the Territory for each [***] thereafter, which will include an
updated Commercialization Budget for such [***] period. The JCC will submit each
such Commercialization Plan to the JSC for review and approval in time to permit
the JSC’s preliminary approval of the Commercialization Budget to occur no later
than [***] of the prior Calendar Year. Upon the JSC’s preliminary approval, such
plan will be submitted to Licensee for its internal budgeting process with a
target for final approval by the JSC no later than [***] of the prior Calendar
Year, and after final approval by the JSC, such Commercialization Plan will take
effect on the first day of the Calendar Year to which such Commercialization
Plan applies. The JCC will review Licensee’s performance under the
Commercialization Plan (including the Commercialization Budget) on a quarterly
basis, and will develop detailed and specific updates and substantive amendments
to the Commercialization Plan that reflect such performance. The JSC will review
such proposed amendments presented by the JCC and may approve such proposed
amendments or any other proposed amendments that the JSC may consider from time
to time in its discretion and, upon such approval by the JSC, the
Commercialization Plan will be amended accordingly. Amendments and updates to
the Commercialization Plan, including the Commercialization Budget, will not be
effective without the approval of the JSC. In the event that the JSC does not
approve an updated Commercialization Plan, including the Commercialization
Budget, prior to the start of the next Calendar Year, either Party may initiate
procedures to resolve the issue pursuant to Section 2.6, and the then-current
Commercialization Plan, together with the budgeted amounts set forth in the
then-current Commercialization Budget, will continue to apply until the
Commercialization Plan is determined by the JSC.
Section 7.
Manufacturing.

7.1    JCC Oversight; Efforts. The JCC will oversee and have authority regarding
CMC development, establishment of Manufacturing sources and supply chains, and
Manufacture of the Licensed Compounds and Licensed Products in the Field and in
the Territory, subject to the provisions of this Section 7. Licensee will use
Commercially Reasonable Efforts to execute and to perform, or cause to be
performed through its Affiliates and permitted subcontractors, the Manufacturing
activities assigned to it in this Agreement and by the JCC.
7.2    Manufacturing Provisions.
(a)    Licensee will be solely responsible, [***], for Manufacturing and
supplying the worldwide requirements for the Development and Commercialization
of the Licensed Compounds and Licensed Products in the Territory.

27



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(b)    Nogra has entered into the contracts listed on Exhibit F with Third Party
contract manufacturers in connection with the Manufacture of API of the Licensed
Compounds and Licensed Products (the “Existing Manufacturing Contracts”).
Promptly after the Implementation Date, Nogra will use reasonable efforts to
assign the Existing Manufacturing Contracts to Licensee, and Licensee hereby
accepts any such assignment. After such assignment, Licensee will be solely
responsible for the performance of the obligations under the Existing
Manufacturing Contracts.
Section 8.
Licensee Payments.

8.1    Initial License Fee. Licensee will pay to Nogra within five (5) days
after the Implementation Date a one-time payment of seven hundred and ten
million US dollars (US$710,000,000). Celgene Corp. will pay [***] of such amount
and Celgene Alpine will pay [***] of such amount. Such payment will be
non-refundable and non-creditable and not subject to set-off.
8.2    Milestone Payments.
(a)    As set forth in the following table, Licensee will make the following
payments (the “Milestone Payments”) to Nogra upon achievement of each of the
milestone events set forth in the tables below (the “Milestone Events”) by
License or its Affiliates or Sublicensees. Each Milestone Payment will be
payable by Licensee to Nogra within [***] after the achievement of the
corresponding Milestone Event. Such payments will be non-refundable and
non-creditable and not subject to set-off (except as provided in Section 3.5 and
Section 12.8).
[***]
Milestone Event
Milestone Payment
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



[***]
For purposes of the Milestone Events, “Crohn’s Disease” means Crohn’s Disease as
defined by the FDA, EMA or other Regulatory Authority, as applicable, at the
time of such Milestone Event. For purposes of the Milestone Events, “Ulcerative
Colitis” means Ulcerative Colitis as defined by the FDA, EMA or other Regulatory
Authority, as applicable, at the time of such Milestone Event.

28



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Sales Milestones
Milestone Event
Milestone Payment
Total Net Sales of Licensed Products in the Territory in a Calendar Year equal
to or greater than US$500 million
[***]
Total Net Sales of Licensed Products in the Territory in a Calendar Year equal
to or greater than [***]
[***]
Total Net Sales of Licensed Products in the Territory in a Calendar Year equal
to or greater than [***]
[***]
Total Net Sales of Licensed Products in the Territory in a Calendar Year equal
to or greater than [***]
[***]
Total Net Sales of Licensed Products in the Territory in a Calendar Year equal
to or greater than US$4 billion
[***]



(b)    Each of the Milestone Payments will be payable only once upon the first
achievement of the corresponding Milestone Event, regardless of the number of
Licensed Products that achieve such Milestone Events or the number of times the
Milestone Event is achieved.
8.3    Royalties.
(a)    Royalties. Licensee will pay to Nogra royalties at the graduated royalty
rates specified in the following table with respect to the aggregate annual
worldwide Net Sales of all Licensed Products in the Territory in a Calendar
Year:
Aggregate Annual Worldwide Net Sales of All Licensed Products in a Calendar Year
Royalty Rate
Portion of aggregate Annual Net Sales by Licensee, its Affiliates and
Sublicensees up to and including US$[***]
[***]
Portion of aggregate Annual Net Sales by Licensee, its Affiliates and
Sublicensees greater than US$ up to and including US$[***]
[***]
Portion of aggregate Annual Net Sales by Licensee, its Affiliates and
Sublicensees greater than US$[***]
[***]



The applicable royalty rate will be calculated as provided in this Section
8.3(a) by reference to the aggregate annual worldwide Net Sales of all Licensed
Products. By way of example, in a given Calendar Year, if the aggregate annual
worldwide Net Sales of all Licensed Products for which royalties are due under
this Section 8.3(a) were [***].
(b)    Royalty Term. The royalties due under Section 8.3(a) will be payable on
Net Sales from the First Commercial Sale of a particular Licensed Product until
the later of, on a country-by-country basis, (i) the date of expiration of any
issued patent or pending patent application (for no more than [***] (or [***] in
the case of [***]) from the date of filing of the earliest priority patent
application in the applicable country or under the Patent Cooperation Treaty or
European Patent Convention) of any Research Program Patents or Nogra Patent
Right (including any applicable patent term extension) claiming the use, sale,
offer for sale or importation of such Licensed Product in such country, or (ii)
[***] after the commercial launch of a Generic Product in such country (provided
such Generic Product

29



--------------------------------------------------------------------------------

LICENSE AGREEMENT



continues to be sold commercially in such country as of such [***]), but, in any
event, at least [***] from such First Commercial Sale of such Licensed Product
in such country.
(c)    [***] Sales. If royalties are payable under this Section 8.3 on Net Sales
of a particular Licensed Product for use in [***] after the expiration of all
[***] Nogra Patent Rights (including any applicable patent term extension)
claiming the use, sale, offer for sale or importation of such Licensed Product,
then the royalties payable on Net Sales of such Licensed Product for use in
[***] will be calculated as set forth in Section 8.3(a), provided that the
portion of the royalties payable on Net Sales of such Licensed Product for use
in [***] will be reduced by [***] after the date of expiration of all such [***]
Nogra Patent Rights. The royalty rate tier applicable to the Net Sales of such
Licensed Product for use in [***] will be applied pro rata on a Calendar
Quarter-by-Calendar Quarter basis with reference to the aggregate annual
worldwide Net Sales of all Licensed Products in the Territory. For clarity,
there will be no reduction on royalties payable on Net Sales of Licensed
Products for use in any country or region in the Territory other than in [***].
(d)    Only One Royalty. Only one royalty will be due with respect to the sale
of the same unit of Licensed Product. Only one royalty will be due hereunder on
the sale of a Licensed Product even if the manufacture, use, sale, offer for
sale or importation of such Licensed Product infringes more than one claim of
the Nogra Patent Rights.
(e)    No Deductions. There will be no deductions or other reductions to any
royalties payable to Nogra hereunder, except to the extent provided by
Section 8.3(c). All royalty payments will be non-refundable and non-creditable
and not subject to set-off (except as provided in Section 3.5 and Section 12.8).
8.4    Sublicense Payments. Licensee will pay Nogra an amount equal to [***] of
all Sublicense Payments. Such amounts will be due to Nogra within [***] after
receipt of the applicable Sublicense Payment. Such amounts will be
non-refundable and non-creditable and not subject to set-off (except as provided
in Section 12.8).
8.5    Payment Terms.
(a)    Manner of Payment. All payments to be made by Licensee hereunder will be
made in United States dollars by wire transfer to such bank account as Nogra may
designate.
(b)    Reports and Royalty Payments. For as long as royalties are due under
Section 8.3(a), Licensee will furnish to Nogra a written report, within [***]
after the end of each Calendar Quarter, showing the amount of Net Sales of
Licensed Products and royalty due for such Calendar Quarter. Royalty payments
for each Calendar Quarter will be due at the same time as such written report
for the Calendar Quarter. The report will include, at a minimum, the following
information for the applicable Calendar Quarter, each listed by product and by
country of sale: (i) the number of units of Licensed Products sold by Licensee
and its Affiliates and Sublicensees on which royalties are owed Nogra hereunder;
(ii) the gross amount received for such sales; (iii) deductions taken from Net
Sales as specified in the definition thereof; (iv) Net Sales; (v) the royalties
and Milestone Payments owed to Nogra, listed by category; and (vi) the
computations for any applicable currency conversions pursuant to Section 8.5(d).
All such reports will be treated as Confidential Information of Licensee.
(c)    Records and Audits. Licensee will keep, and will cause each of its
Affiliates and Sublicensees, as applicable, to keep adequate books and records
of accounting for the purpose of calculating all amounts due to Nogra hereunder.
For the [***] next following the end of the Calendar Year to which each will
pertain, such books and records of accounting (including those of Licensee’s
Affiliates and Sublicensees, as applicable) will be kept at each of their
principal place of business and will be open for inspection at reasonable times
and upon reasonable notice by an independent certified accountant

30



--------------------------------------------------------------------------------

LICENSE AGREEMENT



selected by Nogra, and which is reasonably acceptable to Licensee, for the sole
purpose of inspecting the amounts due to Nogra under this Agreement. In no event
will such inspections be conducted hereunder more frequently than once every
[***]. Such accountant must have executed and delivered to Licensee and its
Affiliates and Sublicensees, as applicable, a confidentiality agreement as
reasonably requested by Licensee, which will include provisions limiting such
accountant’s disclosure to Nogra to only the results and basis for such results
of such inspection. The results of such inspection, if any, will be binding on
both Parties. Any underpayments will be paid by Licensee within [***] of
notification of the results of such inspection. Any overpayments will be fully
creditable against amounts payable in subsequent payment periods. Nogra will pay
for such inspections, except that in the event there is any upward adjustment in
amounts payable for any Calendar Year shown by such inspection of more than
[***] of the amount paid, Licensee will reimburse Nogra for any reasonable
out-of-pocket costs of such accountant. Any underpayments or overpayments under
this Section 8.5(c) will be subject to the currency exchange provisions set
forth in Section 8.5(d) as applied to the Calendar Quarter during which the
payment obligations giving rise to such underpayment or overpayment were
incurred by Licensee.
(d)    Currency Exchange. With respect to Net Sales invoiced in United States
dollars, the Net Sales and the amounts due to Nogra hereunder will be expressed
in United States dollars. With respect to Net Sales invoiced in a currency other
than United States dollars, the Net Sales will be expressed in the domestic
currency of the entity making the sale, together with the United States dollars
equivalent, calculated based on standard methodologies employed by Licensee for
consolidation purposes for the Calendar Quarter for which remittance is made for
royalties. For purposes of calculating the Net Sales thresholds set forth in
Section 8.3(a), the aggregate Net Sales with respect to each Calendar Quarter
within a Calendar Year will be calculated based on the currency exchange rates
for the Calendar Quarter in which such Net Sales occurred, in a manner
consistent with the exchange rate procedures set forth in the immediately
preceding sentence.
(e)    Taxes. If Licensee (or any other permitted payor hereunder) is required
by the Law of any jurisdiction to make any deduction, or withhold from any sum
payable to Nogra hereunder, then [***]. Notwithstanding the foregoing, the
requirement that [***] will not apply: [***]. The Parties will cooperate with
each other in seeking relief or reduction in the deduction or withholding of any
tax under any double taxation or other similar treaty or agreement from time to
time in force and in seeking to receive a refund of any withholding tax or to
claim a foreign tax credit. In addition, the Parties will cooperate in
accordance with applicable Laws to minimize indirect taxes (such as value added
tax, sales tax, consumption tax and other similar taxes) in connection with this
Agreement.
(f)    Blocked Payments. In the event that, by reason of applicable Law in any
country, it becomes impossible or illegal for Licensee to transfer, or have
transferred on its behalf, payments owed Nogra hereunder, Licensee will promptly
notify Nogra of the conditions preventing such transfer and such payments will
be deposited in local currency in the relevant country to the credit of Nogra in
a recognized banking institution designated by Nogra or, if none is designated
by Nogra within a period of thirty (30) days, in a recognized banking
institution selected by Licensee, as the case may be, and identified in a
written notice given to Nogra.
(g)    Interest Due. Licensee will pay Nogra interest on any payments that are
not paid on or before the date such payments are due under this Agreement at a
rate of [***] or the maximum applicable legal rate, if less, calculated on the
total number of days payment is delinquent.
8.6    Mutual Convenience. The royalty and other payment obligations set forth
hereunder have been agreed to by the Parties for the purpose of reflecting and
advancing their mutual convenience, including the ease of calculating and paying
royalties and other amounts to Nogra. Licensee hereby stipulates to the fairness
and reasonableness of such royalty and other payments obligations and covenants
not to allege or assert, nor to allow any of its Sublicensees or Affiliates to
allege or assert, nor further to

31



--------------------------------------------------------------------------------

LICENSE AGREEMENT



cause or support any other Third Parties to allege or assert, that any such
royalty or other payments obligations are unenforceable or illegal in any way.
Section 9.
Patent Prosecution, Infringement and Extensions.

9.1    Prosecution and Maintenance.
(a)    By the Parties Jointly. Promptly after the Implementation Date, Nogra
will provide Licensee with copies of the prosecution files for all patents and
patent applications listed on Exhibit C. The Parties will jointly Prosecute the
Nogra Patent Rights, and Licensee will have final decision making authority for
those Prosecution activities, provided that if Nogra disagrees with any final
decision made by Licensee, Nogra may submit the dispute for resolution to an
independent patent expert pursuant to Section 9.1(d). Nogra will act as the
party of record with each applicable Governmental Authority, and Nogra will
select counsel in the Territory for those Prosecution activities (which counsel,
for clarity, will represent Nogra but not the Parties jointly). Each Party will
provide to the other Party copies of any papers relating to the Prosecution of
Nogra Patent Rights promptly upon receipt, or reasonably in advance of their
filing, for the other Party to review and comment thereon. Nogra and its counsel
will prepare the first draft of all papers for submission. Each Party (and its
counsel) will have the right to review, and all reasonable comments will be
accepted on, those papers. [***]. In Prosecuting the Nogra Patent Rights, the
Parties will endeavor to the extent practicable to maximize the patent term and
patent protection for the Licensed Compounds and Licensed Products.
(b)    By Nogra. In no event will any of the Nogra Patent Rights fail to be
filed or be permitted to lapse or be abandoned in any country, or no new patent
application be filed claiming priority to a patent application with the Nogra
Patent Rights before such patent application’s issuance, or extended, without
Nogra first being given an opportunity to assume full responsibility for the
continued Prosecution of such Nogra Patent Rights, unless such failure to file,
lapse, abandonment or filing is jointly agreed upon by the Parties. In the event
that the Parties acting jointly cannot agree on whether or not to file or
continue the Prosecution of or extend a patent application or patent within the
Nogra Patent Rights in any country at least forty-five (45) days prior to any
filing deadline or pending lapse or abandonment thereof (including because any
dispute resolution process under Sections 13.7(a) and 13.7(b) has not yet been
completed), Nogra will have the right, but not the obligation, to assume sole
responsibility for the Prosecution of such patent rights, with counsel of
Nogra’s own choice, by delivery by Nogra of written notice to Licensee of its
election to assume such sole responsibility. Any such patent application(s) and
patent(s) will remain a “Nogra Patent Right” hereunder, [***].
(c)    Prosecution Budget. Within thirty (30) days after the Implementation Date
with respect to the current Calendar Year, and at least thirty (30) days prior
to the end of the third Calendar Quarter of each Calendar Year thereafter with
respect to the following Calendar Year, the Parties will meet to discuss and
agree upon an estimated budget for Prosecution activities to be undertaken
pursuant to Sections 9.1(a) and 9.1(b) for such Calendar Year [***]. The Parties
will endeavor to stay within the budget, acting reasonably. If during any
Calendar Year circumstances arise that require an adjustment to such budget or
if the anticipated Prosecution activities will exceed the budget (including
filing a patent application for a new invention), then upon either Party’s
request, the Parties will meet in good faith to discuss and agree upon a
reasonable adjustment to the budget, and the Parties will amend the estimated
budget if they mutually agree on any such adjustment. If the Parties are unable
to agree upon a budget, or if the Parties disagree on any adjustment to the
budget, the matter may be submitted to the Third Party Patent Counsel pursuant
to Section 9.1(d) for resolution at the request of either Party.
(d)    Prosecution Disputes. If Nogra disputes any Prosecution related decision
made by Licensee pursuant to Section 9.1(a), if Licensee disputes any
Prosecution related decision made by Nogra pursuant to Section 9.1(b), if the
Parties are unable to agree upon a Prosecution budget pursuant to

32



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Section 9.1(c), if the Parties disagree on any adjustment to the Prosecution
budget pursuant to Section 9.1(c), [***], the disputing Party may submit such
dispute for resolution by a Third Party patent counsel mutually selected by the
Parties who (and whose firm) is not, and was not at any time during the five (5)
years prior to such dispute, an employee, consultant, legal advisor, officer,
director or stockholder of, and does not have any conflict of interest with
respect to, either Party (the “Third Party Patent Counsel”). Such Third Party
Patent Counsel will resolve the dispute in accordance with the principles set
forth in this Section 9.1. Any decision by the Third Party Patent Counsel will
be made in a manner consistent, and not otherwise in conflict, with the terms of
this Agreement. The Parties will equally share in the costs and expenses of
retaining such Third Party Patent Counsel for any Prosecution disputes.
(e)    Patent Extensions; Orange Book Listings; Patent Certifications.
(i)    Patent Term Extension. If elections with respect to obtaining patent term
extension or supplemental protection certificates or their equivalents in any
country with respect to any Licensed Product becomes available, upon Regulatory
Approval or otherwise, [***]. In addition, the Parties will seek the maximum
patent term extension available for all Nogra Patent Rights in accordance with
this Section 9.1(e)(i). The Prosecution activities related to the foregoing will
be governed by Sections 9.1(a), 9.1(b) and 9.1(d).
(ii)    Data Exclusivity and Orange Book Listings. With respect to data
exclusivity periods (such as those periods listed in the Orange Book (including
any available pediatric extensions) or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, and all equivalents in any
country), Licensee, in consultation with Nogra, will seek and maintain all such
data exclusivity periods that may be available for any of the Licensed Products.
Licensee will determine which Nogra Patent Rights, if any, will be listed in the
Orange Book or any similar patent listing in any country with respect to the
Licensed Products.
(iii)    Notification of Patent Certification. Nogra will notify and provide
Licensee with copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of a Nogra Patent Right pursuant to a
Paragraph IV Patent Certification by a Third Party filing an Abbreviated New
Drug Application, an application under §505(b)(2) of the United States Federal
Food, Drug, and Cosmetic Act (as amended or any replacement thereof), or any
other similar patent certification by a Third Party, and any foreign equivalent
thereof. Such notification and copies will be provided to Licensee within
five (5) days after Nogra receives such certification, and will be sent to the
address set forth in Section 13.6.
(f)    Cooperation. Each Party will reasonably cooperate with the other Party in
the Prosecution of the Nogra Patent Rights. Such cooperation includes promptly
executing all documents, or requiring inventors, subcontractors, employees and
consultants and agents of such Party and its Affiliates, and for Licensee,
Sublicensees, to execute all documents, as reasonable and appropriate so as to
enable the Prosecution of any such Nogra Patent Rights in any country.
(g)    CREATE Act. Notwithstanding anything to the contrary in this Agreement,
each Party will have the right to invoke the Cooperative Research and Technology
Enhancement Act of 2004, 35 U.S.C. § 103(c)(2)-(c)(3) (the “CREATE Act”) when
exercising its rights under this Agreement, but only with the prior written
consent of the other Party in its sole discretion. In the event that a Party
intends to invoke the CREATE Act, once agreed to by the other Party as required
by the preceding sentence, it will notify the other Party and the other Party
will cooperate and coordinate its activities with such Party with respect to any
filings or other activities in support thereof. The Parties acknowledge and
agree that this Agreement is a “joint research agreement” as defined in the
CREATE Act.

33



--------------------------------------------------------------------------------

LICENSE AGREEMENT



9.2    Enforcement and Defense.
(a)    By Licensee. In the event that Nogra or Licensee becomes aware of a
suspected infringement of any Nogra Patent Right within the scope of the license
grant in Section 3.1, or any such Nogra Patent Right is challenged in any action
or proceeding (other than any interferences, oppositions, reissue proceedings or
reexaminations, which are addressed in Section 9.1), such Party will notify the
other Party promptly, and following such notification, the Parties will confer.
Licensee will have the right, but will not be obligated, to defend any such
action or proceeding or bring an infringement action with respect to such
infringement at its own expense, in its own name and entirely under its own
direction and control, or settle any such action or proceeding by sublicense.
Nogra will reasonably assist Licensee in any action or proceeding being defended
or prosecuted if so requested, and will be named in or join such action or
proceeding if requested by Licensee or if Nogra so requests. [***]. Nogra may
participate in any such action or proceeding at its election and expense [***],
whether or not Nogra is a named party to any such action or proceeding, and
Licensee will reasonably cooperate with Nogra in such participation (including
providing copies of filings and other submissions before their filing or
submission for Nogra’s review and comment) . No settlement of any such action or
proceeding which restricts the scope, or adversely affects the enforceability,
of a Nogra Patent Right may be entered into by Licensee without the prior
written consent of Nogra.
(b)    By Nogra. If Licensee elects not to settle, defend or bring any action
for infringement described in Section 9.2(a) within six (6) months after the
becoming aware of such suspected infringement or action or proceeding, (and in
all events at least ten (10) days before the end of the applicable Hatch-Waxman
Time Period, as defined below), then Nogra may defend or bring such action at
its own expense, in its own name and entirely under its own direction and
control, subject to the following: Licensee will reasonably assist Nogra in any
action or proceeding being defended or prosecuted if so requested, and will join
such action or proceeding if requested by Nogra. Licensee will have the right to
participate in any such action or proceeding with its own counsel at its own
expense and without reimbursement. For purposes of this Agreement, “Hatch-Waxman
Time Period” means the applicable period of time during which a patent holder or
licensee has the right to file an infringement suit to maintain certain rights
and privileges upon receipt of Paragraph IV Patent Certification by a Third
Party filing an Abbreviated New Drug Application or an application under §
505(b)(2) of the United States Food, Drug, and Cosmetic Act (as amended), or any
other similar patent certification by a Third Party, or any foreign equivalent
thereof.
(c)    Withdrawal. If either Party brings an action or proceeding under this
Section 9.2 and subsequently ceases to pursue or withdraws from such action or
proceeding, it will promptly notify the other Party and the other Party may
substitute itself for the withdrawing Party under the terms of this Section 9.2.
(d)    Damages. In the event that either Party exercises the rights conferred in
this Section 9.2 and recovers any damages or other sums in such action or
proceeding or in settlement thereof, such damages or other sums recovered will
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith (including attorney’s fees), unless not reimbursable
hereunder. If such recovery is insufficient to cover all such costs and expenses
of both Parties, the controlling Party’s costs will be paid in full first before
any of the other Party’s costs. If after such reimbursement any funds will
remain from such damages or other sums recovered, such funds will be retained by
the Party that controlled the action or proceeding under this Section 9.2;
provided, however, that (i) if Licensee is the Party that controlled such action
or proceeding, the remaining recovery will be [***], and (ii) if Nogra is the
Party that controlled such action or proceeding [***].

34



--------------------------------------------------------------------------------

LICENSE AGREEMENT



9.3    Patent Marking. Licensee will mark, and will cause all of its Affiliates
and Sublicensees to mark, Licensed Products with all Nogra Patent Rights in
accordance with applicable Law, which marking obligation will continue for as
long as required under applicable Law.
Section 10.
Confidential Information and Publicity.

10.1    Confidentiality.
(a)    Confidential Information. Except as expressly provided herein, each of
the Parties agrees that, for itself and its Affiliates, and during the Term and
for a period of [***] thereafter, a Party and its Affiliates (the “Receiving
Party”) receiving Confidential Information of the other Party or its Affiliates
(the “Disclosing Party”) will (i) not disclose such Confidential Information to
any Third Party without the prior written consent of the Disclosing Party,
except for disclosures expressly permitted below, and (ii) not use such
Confidential Information for any purpose except those licensed or otherwise
authorized or permitted by this Agreement.
(b)    Exceptions. The obligations in Section 10.1(a) will not apply with
respect to any portion of the Confidential Information that the Receiving Party
can show by competent proof:
(i)    is publicly disclosed by the Disclosing Party, either before or after it
is disclosed to the Receiving Party hereunder;
(ii)    was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
(iii)    is subsequently disclosed to the Receiving Party or any of its
Affiliates by a Third Party lawfully in possession thereof and without any
obligation to keep it confidential or any restriction on its use;
(iv)    is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party; or
(v)    has been independently developed by employees or contractors of the
Receiving Party or any of its Affiliates without the aid, application or use of
Confidential Information of the Disclosing Party.
(c)    Authorized Disclosures. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances:
(i)    subject to Section 10.2, by either Party in order to comply with
applicable Laws (including any securities Laws or regulation or rules of a
securities exchange) or with a legal or administrative proceeding;
(ii)    by either Party, in connection with prosecuting or defending litigation,
making regulatory filings, and Prosecuting Nogra Patent Rights in accordance
with Section 9;
(iii)    by Licensee, to its Affiliates, potential and future Sublicensees,
permitted acquirers or assignees under Section 13.1, subcontractors, investment
bankers, investors, lenders, and their and each of Licensee and its Affiliates’
respective directors, employees, contractors and agents; and
(iv)    by Nogra to its Affiliates, permitted acquirers or assignees under
Section 13.1, subcontractors, investment bankers, investors (including royalty
purchasers), lenders, and their and each of Nogra and its Affiliates’ respective
directors, employees, contractors and agents,

35



--------------------------------------------------------------------------------

LICENSE AGREEMENT



provided that (A) with respect to Section 10.1(c)(i) or 10.1(c)(ii), where
reasonably possible, the Receiving Party will notify the Disclosing Party of the
Receiving Party’s intent to make any disclosure pursuant thereto sufficiently
prior to making such disclosure so as to allow the Disclosing Party adequate
time to take whatever action it may deem appropriate to protect the
confidentiality of the information to be disclosed, and (B) with respect to
Sections 10.1(c)(iii) and 10.1(c)(iv), each of those named people and entities
must be bound prior to disclosure by confidentiality and non-use restrictions at
least as restrictive as those contained in this Section 10 (other than
investment bankers, investors and lenders, who must be bound prior to disclosure
by commercially reasonable obligations of confidentiality). Further, with
respect to Section 10.1(c)(i) , in the event either Party intends to make a
disclosure pursuant thereto, the other Party will have a reasonable time period
to review and comment on the proposed disclosure or filing that relates to this
Agreement (including the right to request redaction of material terms to the
extent permitted by any applicable Laws), and the Party intending to make such
disclosure will consider in good faith any reasonable comments thereon provided
by the other Party.
10.2    Terms of this Agreement; Publicity.
(a)    Terms of this Agreement. The Parties agree that the terms of this
Agreement will be treated as Confidential Information of both Parties, and thus
may be disclosed only as permitted by this Section 10.
(b)    Restrictions. No Party to this Agreement will originate any publicity,
news release or other public announcement, written or oral, relating to this
Agreement, the transactions contemplated hereby or the terms hereof, or the
existence of any arrangement between the Parties, without the prior written
consent of the other Party, whether named in such publicity, news release or
other public announcement or not, except as required by applicable Laws.
(c)    Review. In the event either Party (the “Issuing Party”) desires to issue
any publicity, new release or other public announcement relating to this
Agreement or the transactions contemplated hereby or the terms hereof, the
Issuing Party will provide the other Party (the “Reviewing Party”) with a copy
of the proposed release, announcement or statement (the “Release”). The Issuing
Party will specify with each such Release, taking into account the urgency of
the matter being disclosed, a reasonable period of time within which the
Reviewing Party may provide any comments on such Release and if the Receiving
Party fails to provide any comments during the response period called for by the
Issuing Party, the Reviewing Party will be deemed to have consented to the
issuance of such Release; provided, however, that as it relates to the
disclosure of the results of any clinical trial conducted by Licensee or any
health or safety matter related to a Licensed Product, Nogra acknowledges that
announcements may need to be made on extremely short notice, and although
Licensee will endeavor to provide Nogra adequate time for such a review,
Licensee will be free to make necessary public disclosures as promptly as it
deems necessary and appropriate. If the Reviewing Party provides any comments,
the Parties will consult on such Release and work in good faith to prepare a
mutually acceptable Release. If the Reviewing Party does not provide its
consent, not to be unreasonably withheld, conditioned or delayed, to the
issuance of the Release, the Issuing Party will not issue the Release except as
required by Law or as otherwise expressly set forth herein. Each Party may
subsequently publicly disclose any information previously contained in any
Release so consented to. Each Party acknowledges and agrees that the other Party
may submit this Agreement to the SEC and if a Party does submit this Agreement
to the SEC, such Party agrees to consult with the other Party with respect to
the preparation and submission of, a confidential treatment request for this
Agreement. If a Party is required by Law to make a disclosure of the terms of
this Agreement in a filing with or other submission to the SEC, and (i) such
Party has provided copies of the disclosure to the other Party as far in advance
of such filing or other disclosure as is reasonably practicable under the
circumstances, (ii) such Party has promptly notified the other Party in writing
of such requirement and any respective timing constraints, and (iii) such Party
has

36



--------------------------------------------------------------------------------

LICENSE AGREEMENT



given the other Party a reasonable time under the circumstances from the date of
notice by such Party of the required disclosure to comment upon, request
confidential treatment or approve such disclosure, then such Party will have the
right to make such public disclosure at the time and in the manner reasonably
determined by its counsel to be required by Law. Notwithstanding anything to the
contrary herein, it is hereby understood and agreed that if a Party seeking to
make a disclosure to the SEC as set forth in this Section 10.2, and the other
Party provides comments within the respective time periods or constraints
specified herein or within the respective notice, the Party seeking to make such
disclosure or its counsel, as the case may be, will in good faith (A) consider
incorporating such comments and (B) use reasonable efforts to incorporate such
comments, limit disclosure or obtain confidential treatment to the extent
reasonably requested by the other Party.
(d)    Press Release Regarding Execution of the Agreement. The Parties agree to
issue the joint press release in Exhibit G promptly following the Implementation
Date.
10.3    Relationship to the Confidentiality Agreement. This Agreement supersedes
the Confidentiality Agreement, provided that all “Confidential Information”
disclosed or received by the Parties thereunder will be deemed “Confidential
Information” hereunder and will be subject to the terms and conditions of this
Agreement.
10.4    Publications. Licensee recognizes that Nogra may wish to publish or
present information relating to a Licensed Compound or Licensed Product. All
publications involving a Licensed Compound or Licensed Product will first be
submitted to Licensee’s Alliance Manager, and Licensee’s Alliance Manager will
route the publication to the appropriate reviewer(s) within Licensee’s
organization. Licensee will have sixty (60) days to review the publication for
potential patent right or other intellectual property rights protection. If
Licensee identifies subject matter in such publication which, if published would
adversely affect either Party’s patent rights, then upon Licensee’s written
request, Nogra will delay submission of its publication for an additional
period, not to exceed [***], in order to allow for the filing of a patent
application or other appropriate intellectual property protection. Further,
Nogra may not publish Confidential Information of Licensee or its Affiliates or
Sublicensees without Licensee’s prior written consent. [***].
Section 11.
Warranties; Limitations of Liability; Indemnification.

11.1    Nogra Representations and Warranties. Except as set forth on Schedule
11.1, Nogra covenants, represents and warrants to Licensee that as of the
Execution Date:
(a)    Nogra is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized, and it has full right and
authority to enter into this Agreement and to grant the licenses and other
rights to Licensee as herein described.
(b)    This Agreement has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of Nogra enforceable against Nogra in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other Law
affecting creditors’ rights generally from time to time in effect, and to
general principles of equity.
(c)    The execution, delivery and performance of this Agreement does not
conflict with any other agreement, contract, instrument or understanding, oral
or written, to which Nogra is a party, or by which it is bound, nor will it
violate any applicable Laws.
(d)    All necessary consents, approvals and authorizations of all Governmental
Authorities and other Persons required to be obtained by Nogra in connection
with the execution and delivery of this Agreement and the performance of its
obligations hereunder have been obtained.

37



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(e)    Except as set forth on Schedule 11.1(e), Nogra represents and warrants to
Licensee that as of the Execution Date:
(i)    Attached hereto as Exhibit C is a complete and accurate list of all
patent rights owned or in-licensed by Nogra or any of its Affiliates as of the
Execution Date that the manufacture, use, sale, offer for sale or importation of
any Licensed Compound or Licensed Product would infringe.
(ii)    All Nogra Patent Rights as of the Execution Date are listed on Exhibit
C, are exclusively owned by Nogra, and are free and clear of any (i) liens,
charges, security interests, and encumbrances or licenses and (ii) claims or
covenants that would conflict with or limit the scope of any of the rights or
licenses granted to Licensee hereunder, or would give rise to any Third Party
claims for payment against Licensee or its Affiliates.
(iii)    [***], the Nogra Patent Rights are in full force and effect, have been
duly applied for and registered in accordance with applicable Law, and have no
unsatisfied past maintenance or annuity obligation.
(iv)    Nogra or its Affiliates have secured from all employees, consultants,
contractors and other Persons who have contributed to the creation or invention
of any of the Nogra Patent Rights and Nogra Know-How a written agreement
assigning to Nogra or its Affiliates all rights to such creations, inventions,
Nogra Patent Rights, or Nogra Know-How, and such Affiliates have assigned all
such rights to Nogra. None of Nogra or any of its Affiliates has received any
written communication challenging Nogra’s ownership of or right to use the Nogra
Patent Rights or Nogra Know-How.
(v)    None of Nogra nor any of its Affiliates has entered into any agreement or
otherwise licensed, granted, assigned, transferred, conveyed or otherwise
encumbered or disposed of any right, title or interest in or to any of its
assets, including any intellectual property rights or any Licensed Compound or
Licensed Product, that would conflict with or impair the scope of any rights or
licenses granted hereunder. None of Nogra nor any of its Affiliates is a party
to any license, sublicense or other agreement pursuant to which Nogra or such
Affiliate has received a license or other rights relating to any Licensed
Compound or Licensed Product.
(vi)    No Third Party action or proceeding has been commenced or threatened in
writing, alleging that any of the issued claims included in the Nogra Patent
Rights are invalid or unenforceable, or that Development or Manufacture of the
Nogra Patent Rights, Nogra Know-How, Licensed Compound or Licensed Product prior
to the Execution Date infringed or misappropriated, or would infringe or
misappropriate, the intellectual property rights of such Third Party.
(vii)    [***] and notwithstanding 35 USC §271(e)(2) or any comparable Laws, the
research, Development and Commercialization [***] of GED-0301 does not infringe
or misappropriate any patent rights, Know-How or other intellectual property
rights of any Third Party.
(f)    Nogra has furnished or made available to Licensee all material
information that is in Nogra’s or its Affiliates’ possession concerning the
Nogra Patent Rights, Nogra Know-How, Licensed Compounds and Licensed Products
relevant to the safety or efficacy thereof, and all material Regulatory
Materials and other material correspondence with Regulatory Authorities relating
to the Licensed Compounds and Licensed Products, and to Nogra’s Knowledge, such
information is accurate, complete and true in all material respects.

38



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(g)    GED-0301 is the only compound directed to SMAD7 Controlled by Nogra or
any of its Affiliates that is known by Nogra through human clinical trials to
have a potential therapeutic, prophylactic or palliative application in humans
as of the Execution Date.
(h)    Neither Nogra nor any of its Affiliates has received any written notice
alleging any material breach (and neither Nogra nor any of its Affiliates is
currently in material breach, nor will it be in material breach as a result of
the delivery and execution of this Agreement) of the [***] License Agreement,
the [***] Research Agreement or any Existing Manufacturing Contract.
(i)    The [***] License Agreement, the [***] Research Agreement and the
Existing Manufacturing Contracts all either have been entered into by Nogra or
have been validly assigned to Nogra.
For purposes of this Agreement, “Knowledge” means the [***] knowledge of a Party
or any of its Affiliates [***] .
11.2    Licensee Representations and Warranties. Licensee covenants, represents
and warrants to Nogra that as of the Execution Date:
(a)    Each of Celgene Corp. and Celgene Alpine is duly organized, validly
existing and in good standing under the laws of the state or jurisdiction in
which it is organized, and it has full right and authority to enter into this
Agreement and to accept the rights and licenses granted as herein described.
(b)    This Agreement has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of Licensee enforceable against Licensee in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other Law
affecting creditors’ rights generally from time to time in effect, and to
general principles of equity.
(c)    The execution, delivery and performance of this Agreement does not
conflict with any other agreement, contract, instrument or understanding, oral
or written, to which Licensee is a party, or by which it is bound, nor will it
violate any applicable Laws.
(d)    All necessary consents, approvals and authorizations of all Governmental
Authorities and other Persons required to be obtained by Licensee in connection
with the execution and delivery of this Agreement and the performance of its
obligations hereunder have been obtained.
11.3    Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER NOGRA NOR
LICENSEE MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, WITH RESPECT TO ANY NOGRA PATENT RIGHTS OR NOGRA KNOW-HOW, ANY LICENSED
COMPOUNDS, OR ANY LICENSED PRODUCTS, INCLUDING ANY WARRANTIES OF VALIDITY OR
ENFORCEABILITY OF ANY PATENTS, TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, PERFORMANCE OR NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR
OTHER INTELLECTUAL PROPERTY RIGHTS.
11.4    Performance by Affiliates and Subcontractors. Each Party will have the
right to utilize the services of its Affiliates or Third Party subcontractors in
connection with the performance of the activities for which it is responsible
under the Global Development Plan or the Commercialization Plan; provided,
however, that such Party will remain responsible under this Agreement for the
performance and compliance of such Affiliates and Third Party subcontractors.
The Party utilizing such subcontractors also will ensure that such Affiliate or
Third Party is subject to obligations protecting and limiting use and

39



--------------------------------------------------------------------------------

LICENSE AGREEMENT



disclosure of Confidential Information, the Licensed Compounds, Licensed
Products, patent rights and Know-How at least to the same extent as set forth
under this Agreement.
11.5    Indemnification.
(a)    Licensee Indemnity. Licensee hereby agrees to indemnify, defend and hold
Nogra and its Affiliates, and their respective employees, directors, agents and
consultants, and their respective successors, heirs and assigns and
representatives (“Nogra Indemnitees”) harmless from and against all claims,
liability, threatened claims, damages, expenses (including reasonable attorneys’
fees), suits, proceedings, losses or judgments, whether for money or equitable
relief, of any kind, including but not limited to death, personal injury,
illness, product liability or property damage or the failure to comply with
applicable Law (collectively, Losses”), arising from any Third Party claim due
to (i) the Development, Commercialization (including promotion, advertising,
offering for sale, sale or other disposition), transfer, importation or
exportation, Manufacture, labeling, handling or storage, or use of, or exposure
to, any Licensed Compound or Licensed Products by or for Licensee or any of its
Affiliates, Sublicensees, subcontractors, agents and consultants; or (ii)
Licensee’s (or its Affiliates’ and Sublicensees’) use or practice of Nogra
Patent Rights and Nogra Know-How; or (iii) any material breach of any
obligation, representation or warranty of Licensee hereunder; or (iv) Licensee’s
(or its Affiliates’ and Sublicensees’) gross negligence, recklessness or willful
misconduct, except, in each case, to the extent that such Losses arise from (a)
infringement or misappropriation of patent or other intellectual property rights
or know-how by any Nogra Indemnitees, (b) the gross negligence, recklessness or
willful misconduct of any Nogra Indemnitees, or (c) any material breach of any
obligation, representation or warranty of Nogra hereunder. It is understood and
agreed that the Nogra Indemnitees will not have any recourse with respect to any
Taxing Authority claim to the extent relating to taxes (other than as set forth
in Section 8.5(e)). “Taxing Authority” for purposes of this Agreement means any
Governmental Authority having jurisdiction over the assessment, determination,
collection or imposition of any taxes (domestic or foreign).
(b)    Nogra Indemnity. Nogra hereby agrees to indemnify, defend and hold
Licensee, its Affiliates and Sublicensees, and their respective employees,
directors, agents and consultants, and their respective successors, heirs and
assigns and representatives (“Licensee Indemnitees”) harmless from and against
all Losses arising from any Third Party claim due to (i) the Development,
transfer, importation or exportation, Manufacture, labeling, handling or
storage, or use of, or exposure to, any Licensed Compounds or Licensed Products
by or for Nogra or any of its Affiliates, sublicensees, subcontractors, agents
and consultants, in each case occurring prior to the Implementation Date; or
(ii) Nogra’s (or its Affiliates’ and sublicensees) use or practice of Nogra
Patent Rights and Nogra Know-How, in each case occurring prior to the
Implementation Date; or (iii) any material breach of any obligation,
representation or warranty of Nogra hereunder; or (iv) Nogra’s (or its
Affiliates’ and sublicensees’) gross negligence, recklessness or willful
misconduct, except, in each case, to the extent that such Losses arise from (A)
infringement or misappropriation of patent or other intellectual property rights
or know-how by any Licensee Indemnitees, (B) the gross negligence, recklessness
or willful misconduct of any Licensee Indemnitees, or (C) any material breach of
any obligation, representation or warranty of Licensee hereunder. It is
understood and agreed that the Licensee Indemnitees will not have any recourse
with respect to any Taxing Authority claim to the extent relating to taxes
(other than as set forth in Section 8.5(e)).
(c)    Indemnification Procedure. A claim to which indemnification applies under
Section 11.5(a) or Section 11.5(b) will be referred to herein as a “Claim”. If
any Person (each, an “Indemnitee”) intends to claim indemnification under this
Section 11.5, the Indemnitee will notify the other Party (the “Indemnitor”) in
writing promptly upon becoming aware of any claim that may be a Claim (it being
understood and agreed, however, that the failure by an Indemnitee to give such
notice will

40



--------------------------------------------------------------------------------

LICENSE AGREEMENT



not relieve the Indemnitor of its indemnification obligation under this
Agreement except and only to the extent that the Indemnitor is actually
prejudiced as a result of such failure to give notice). Subject to Section 12.8,
the Indemnitor will have the right to assume and control the defense of such
Claim at its own expense with counsel selected by the Indemnitor and reasonably
acceptable to the Indemnitee; provided however that (i) the Claim solely seeks
monetary damages and (ii) the Indemnitor expressly agrees in writing that as
between the Indemnitor and the Indemnitee, the Indemnitor will be solely
obligated to satisfy and discharge the Claim in full and is able to reasonably
demonstrate that it has sufficient financial resources (the matters described in
(i) and (ii), the “Litigation Conditions”). The Indemnitee will have the right
to retain its own counsel, with the fees and expenses to be paid by the
Indemnitee, if representation of such Indemnitee by the counsel retained by the
Indemnitor would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other Party represented by such counsel in such
proceedings. If the Indemnitor does not assume the defense of such Claim as
aforesaid, the Indemnitee may defend such Claim but will have no obligation to
do so. The Indemnitee will not settle or compromise any Claim without the prior
written consent of the Indemnitor, and the Indemnitor will not settle or
compromise any Claim in any manner which would have an adverse effect on the
Indemnitee’s interests, without the prior written consent of the Indemnitee,
which consent, in each case, will not be unreasonably withheld. The Indemnitee
will reasonably cooperate with the Indemnitor at the Indemnitor’s expense and
will make available to the Indemnitor all pertinent information under the
control of the Indemnitee, which information will be subject to Section 10.
11.6    Insurance. During the Term and for at least [***] thereafter, Licensee
will maintain at its sole cost and expense, an adequate liability insurance or
self-insurance program (including product liability insurance) to protect
against potential liabilities and risk arising out of activities to be performed
under this Agreement and upon such terms (including coverages, deductible limits
and self-insured retentions) as are customary in the U.S. pharmaceutical
industry for the activities to be conducted by Licensee under this Agreement.
The coverage limits set forth herein will not create any limitation on
Licensee’s liability to Nogra under this Agreement.
Section 12.
Term, Termination and Survival.

12.1    Term. This Agreement will commence as of the Execution Date and, except
for the terms and conditions of Section 1, Section 10 and Section 13.15 (which
terms and conditions are effective as of the Execution Date), will become
effective as of the Implementation Date, unless sooner terminated in accordance
with the terms hereof or by mutual written agreement of the Parties, will
continue on a country-by-country and Licensed Product-by-Licensed Product basis
until the end of the period during which royalties are due hereunder on Net
Sales of such Licensed Product in such country (the “Term”). Upon the end of
such period for such Licensed Product in such country, the license grant
contained in Section 3.1 will become perpetual, irrevocable, non-terminable and
fully paid up with respect to such Licensed Product in such country.
12.2    Termination for Material Default. Either Party will have the right to
terminate this Agreement upon delivery of written notice to the other Party in
the event of any material default in the performance by such other Party of any
term or condition under this Agreement in a manner that fundamentally frustrates
the transactions contemplated by this Agreement, provided that such termination
will not be effective if such breach has been cured within [***] after written
notice thereof is given by the terminating Party to such other Party specifying
the nature of the alleged breach (or, if such default cannot be cured within
such [***] period, within [***] after such notice if such other Party commences
actions to cure such default within such [***] and thereafter diligently
continues such actions, but fails to cure the default by the end of such [***]);
provided, however, that to the extent such material breach involves the failure
to make a payment when due, such breach must be cured within [***] after written
notice thereof is given by the terminating Party to such other Party.

41



--------------------------------------------------------------------------------

LICENSE AGREEMENT



12.3    Termination for Insolvency. To the extent permitted by Law, upon the
filing or institution of bankruptcy, reorganization, liquidation or receivership
proceedings, or upon an assignment of a substantial portion of the assets for
the benefit of creditors (a “Bankruptcy Event”) by either Party, Nogra, in the
case of a Bankruptcy Event by Licensee, or Licensee, in the case of a Bankruptcy
Event by Nogra, may terminate this Agreement; provided, however, that, in the
case of any involuntary bankruptcy proceeding, such right to terminate will only
become effective if the subject Party consents to the involuntary bankruptcy or
such proceeding is not dismissed within ninety (90) days after the filing
thereof. Each Party will retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code and foreign equivalents, including that
upon commencement of a bankruptcy proceeding by or against such Party undergoing
a bankruptcy proceeding (the “Affected Party”) under the U.S. Bankruptcy Code or
foreign equivalents, the non-Affected Party will be entitled to complete
duplicates of or complete access to, as such non-Affected Party deems
appropriate, any Know-How and patent and other intellectual property rights and
all embodiments hereof licensed or to be transferred to such non-Affected Party
hereunder by the Affected Party. Such Know-How, rights and embodiments will be
promptly delivered to the non-Affected Party (a) upon any such commencement of a
bankruptcy proceeding and upon written request thereof by the non-Affected
Party, unless the Affected Party elects to continue to perform all of its
obligations under this Agreement, or (b) if not delivered under the foregoing
clause (a), upon the rejection of this Agreement by or on behalf of the Affected
Party upon written request therefore by the non-Affected Party. This
Section 12.3 is without prejudice to any rights the non-Affected Party may have
arising under the U.S. Bankruptcy Code, foreign equivalents or other Law.
12.4    Termination by Nogra for Patent Challenge.
(a)    Nogra will have the right to terminate [***] upon written notice to
Licensee in the event that Licensee or any of its Affiliates or Sublicensees
directly or indirectly asserts a Patent Challenge; provided that with respect to
any such Patent Challenge by any non-Affiliate Sublicensee, Nogra will not have
the right to terminate [***] if Licensee (i) causes such Patent Challenge to be
terminated or dismissed or (ii) terminates such Sublicensee’s sublicense to the
Nogra Patent Rights being challenged by the Sublicensee, in each case within
[***] of Nogra’s notice to Licensee under this Section 12.4. In the event
Licensee or any of its Affiliates intends to assert a Patent Challenge in any
forum, not less than [***] prior to making any such assertion, [***].
Notwithstanding the foregoing, Nogra’s [***] will not apply to any Affiliate of
Licensee that first becomes an Affiliate of Licensee after the Implementation
Date of this Agreement, where such Affiliate of Licensee was undertaking
activities in connection with a Patent Challenge prior to such Affiliate first
becoming an Affiliate of Licensee; provided however that Licensee causes such
Patent Challenge to terminate within ninety (90) days of such Affiliate first
becoming an Affiliate of Licensee.
(b)    In lieu of exercising its rights to terminate under this Section 12.4,
Nogra may elect upon written notice to [***] all of the milestone payments due
under Section 8.2 and royalties due under Section 8.3(a) by [***], which
election will be effective retroactively to the date of the commencement of the
Patent Challenge.
(c)    Licensee acknowledges and agrees that this Section ‎12.4 is reasonable,
valid and necessary for the adequate protection of Nogra’s interest in and to
the Nogra Patent Rights, and that Nogra would not have granted to Licensee the
licenses under those Nogra Patent Rights, without this Section ‎12.4. Nogra will
have the right, at any time in its sole discretion, to strike this Section ‎12.4
(or any portion thereof) from this Agreement, and Nogra will have no liability
whatsoever as a result of the presence or absence of this Section ‎12.4 (or any
struck portion thereof).
12.5    Discretionary Termination by Licensee. Licensee will have the right to
terminate this Agreement in full at its discretion for any reason by delivering
written notice to Nogra, such termination to be effective one hundred eighty
days (180) days following the date of such notice, provided that (a) any

42



--------------------------------------------------------------------------------

LICENSE AGREEMENT



such termination will not be effective before the third (3rd) anniversary of the
Implementation Date; and (b) Licensee has paid to Nogra all Milestone Payments
and royalties due and payable up to the effective date of termination.
12.6    Effect of Termination. Upon termination of this Agreement pursuant to
Section [***]:
(a)    Except as may otherwise be agreed in writing by the Parties, Licensee
will be responsible [***] for an orderly wind-down, in accordance with accepted
pharmaceutical industry norms and ethical practices, of any then on-going
Clinical Studies hereunder for which it has responsibility.
(b)    Should Licensee or any of its Affiliates or Sublicensees have any
inventory of any Licensed Product, each of them will have [***] thereafter in
which to dispose of such inventory (subject to the payment to Nogra of any
royalties or other amounts due hereunder thereon).
(c)    All licenses and other rights granted by Nogra to Licensee hereunder will
terminate and such licenses and other rights will revert to Nogra, and Licensee
and its Affiliates and Sublicensees will have no further rights to use any Nogra
Patent Rights or Nogra Know-How (except as expressly set forth in
Sections 12.6(a) and 12.6(b). Each Party will promptly return to the other Party
(or as directed by such other Party destroy and certify to such other Party in
writing as to such destruction) all of such other Party’s Confidential
Information and any materials, Licensed Compound and Licensed Products provided
by or on behalf of such other Party hereunder that are in such Party’s (or its
Affiliates’ or in the case of Licensee’s Sublicensees’) possession or control,
save that such Party will have the right to retain (A) one (1) copy of
intangible Confidential Information of such other Party for legal purposes, and
(B) any of the foregoing that such Party retains any license or other right
hereunder. Licensee and its Affiliates and Sublicensees will not continue to
Develop, Manufacture or Commercialize any Licensed Compounds or Licensed
Products.
(d)    All Regulatory Approvals, Regulatory Filings, regulatory documents and
regulatory communications owned (in whole or in part) or otherwise controlled by
Licensee and its Affiliates and Sublicensees concerning any Licensed Compounds
and Licensed Products will be assigned to Nogra, and Licensee will provide to
Nogra one (1) copy of the foregoing and all documents contained in or referenced
in any such items, together with the raw and summarized data for any Clinical
Studies (and where reasonably available, electronic copies thereof). In the
event of failure to obtain assignment, Licensee hereby consents and grants to
Nogra the right to access and reference (without any further action required on
the part of Licensee, whose authorization to file this consent with any
Regulatory Authority is hereby granted) any such item.
(e)    At Nogra’s election, Licensee will use reasonable efforts to assign to
Nogra or its designee all then-existing Manufacturing contracts with Third Party
contract manufacturers in connection with the Manufacture of any Licensed
Compounds and Licensed Products. After such assignment, Nogra will be solely
responsible for the performance of the obligations under such Manufacturing
contracts.
(f)    [***] will grant (without any further action required on the part of
Licensee) to Nogra and its Affiliates a [***] license (the “Reversion License”),
[***], in the Territory, under all Reversion IP that (x) is Controlled by
Licensee (or any of its Affiliates or Sublicensees) as of the date of notice of
termination, (y) is actually used or incorporated in any Licensed Compounds or
Licensed Products as of the date of notice of termination, and (z) only to the
extent necessary to Develop, Manufacture and Commercialize, and for the sole
purpose of Developing, Manufacturing, and Commercializing, in each case, any
Licensed Compounds or any Licensed Products; in all cases in the Territory and
in the Field. The Reversion License will be [***], but in all cases is limited
solely to the Development, Manufacture and Commercialization of Licensed
Compounds and Licensed Products, as provided in the immediately preceding
sentence. At Nogra’s written request, the Parties will enter into commercially
reasonable Prosecution and enforcement and defense terms for the [***] Reversion
IP, and

43



--------------------------------------------------------------------------------

LICENSE AGREEMENT



Nogra will bear the costs of such Prosecution, enforcement and defense
activities to the extent controlled by Nogra. For purposes hereof, “Reversion
IP” means any patent rights or Know-How Controlled by Licensee or any its
Affiliates or Sublicensees that [***] any Licensed Compounds or Licensed
Products (subject to the last sentence of this Section 12.6(f)), or their method
of manufacture or use, as such patent rights or Know-How exist as of the date of
notice of termination (including any other patent right that claims priority,
directly or indirectly, to any such patent right, no matter when any such other
patent right is filed or issued). Notwithstanding anything to the contrary
herein, in no event will any compound or product owned or controlled by Licensee
or its Affiliates or Sublicensees (other than, for clarity, any Licensed
Compounds or Licensed Products (solely to the extent that any such Licensed
Product contains only a Licensed Compound as the sole active ingredient (i.e.,
excluding Combination Products)) be included or subject to the license set forth
in this Section 12.6(f).
(g)    Upon Nogra’s request, Licensee agrees to discuss in good faith and
reasonably cooperate with Nogra with respect to the assignment and transfer to
Nogra of Licensee’s and its Affiliates’ right, title and interest in and to any
agreements between Licensee or any of its Affiliates and Third Parties that
relate solely to the Development, Manufacture or Commercialization of any
Licensed Compound or Licensed Product (including any Third Party licenses or
sublicenses) and for any such agreement that does not relate solely to the
Development, Manufacture or Commercialization of Licensed Compounds or Licensed
Products, the assignment (or license, if applicable) to Nogra of only such
portions of such agreements relating thereto.
(h)    Licensee will assign (or, if applicable, will cause its Affiliates or
Sublicensees to assign) to Nogra all of Licensee’s (and such Affiliates’ or
Sublicensees’) worldwide right, title and interest in and to any registered or
unregistered trademarks or internet domain names that are specific to and solely
used for any Licensed Products (it being understood that the foregoing will not
include any trademarks or internet domain names that contain the corporate or
business name(s) of Licensee or any of its Affiliates or Sublicensees).
12.7    Survival. In addition to the termination consequences set forth in
Section 12.6, the following provisions will survive expiration or termination of
this Agreement for any reason: Sections 3.2 (mutatis mutandis with respect to
licenses granted to Nogra under Section 12.6(f)), 3.5 (in the case of expiration
of this Agreement) 3.8, 8.5, 8.6, 11.3, 11.5, 11.6, 12.1 (last sentence, in the
case of expiration of this Agreement) and 12.3 (excluding the first sentence
thereof), this Section 12.7, the last sentence of Section 3.2(b), and all of
Section 1, Section 10 and Section 13. Expiration or termination of this
Agreement for any reason will not relieve the Parties of any liability or
obligation which accrued hereunder prior to the effective date of such
termination or expiration, nor preclude either Party from pursuing all rights
and remedies it may have hereunder or at law or in equity, with respect to any
breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation. All other rights and obligations will terminate
upon termination or expiration of this Agreement.
12.8    Right to Set-off. Notwithstanding anything to the contrary in this
Agreement (other than the last sentence of Section 8.1), each Party has the
right at all times to retain and set off against all amounts due and owing to
the other Party, as determined in a final judgment or award, any damages or
awards recovered by such Party for any Losses incurred by such Party; provided
that (a) [***] (any such claim, a “Challenge Claim”), determination in a final
judgment or award shall not be required and, (b) for clarity, Licensee shall be
entitled to withhold any and all amounts then due on or after the initial date
of such Challenge Claim (subject to the resolution of any related arbitration
brought in accordance with Section 13.7 by a Party hereunder) (i) during the
period of time in which any Challenge Claim is being opposed or otherwise
remains unsettled or unresolved, and/or (ii) in the event that Nogra does not
oppose or does not otherwise approve settlement or compromise of such Challenge
Claim, and (c) with respect to each Challenge Claim, (i) each of Licensee and
Nogra shall reasonably cooperate with one another in the

44



--------------------------------------------------------------------------------

LICENSE AGREEMENT



defense and control of such Challenge Claim (including any settlement and
compromise and the opportunity for both Parties to attend all relevant meetings)
and, (ii) in the event of any dispute between the Parties regarding the defense
and control of such Challenge Claim, such matter will be resolved pursuant to
Section 13.7(a) by referral directly to a senior executive of each Party
designated by such Party’s Executive Officer (but not Section 13.7(b)), and
(iii) if such matter is not resolved pursuant to the dispute resolution process
set forth in Section 13.7(a), then Licensee will have the tie-breaking vote with
respect to such matter (without regard to Section 11.5(c)), and provided further
that any settlement or compromise of any such Challenge Claim will in all events
require the prior written consent of Nogra, which consent will not be
unreasonably withheld, conditioned or delayed.
Section 13.
General Provisions.

13.1    Assignment.
(a)    This Agreement may not be assigned by either Party, nor may either Party
delegate its obligations or otherwise transfer licenses or other rights created
by this Agreement, except as expressly permitted hereunder or otherwise without
the prior written consent of the other Party, which consent will not be
unreasonably withheld, delayed or conditioned; provided that without consent (i)
Licensee may (x) assign this Agreement or any rights or obligations hereunder,
in whole or in part, to an Affiliate (and an Affiliate of Licensee may assign,
in whole or in part, this Agreement, or any rights or obligations hereunder, to
another Affiliate of Licensee or to Licensee), provided that Licensee will
remain fully liable for the performance of its obligations under this Agreement
by such Affiliates, or (y) assign this Agreement in full to its successor in
connection with a Change of Control of Licensee, and (ii) Nogra may assign this
Agreement in full to (x) an Affiliate (and an Affiliate of Nogra may assign this
Agreement in full to another Affiliate of Nogra or to Nogra) or (y) its
successor in connection with a Change of Control of Nogra; provided however
that, except in the case (1) where a Party is involved in a merger or
consolidation where it is the surviving entity and no assets of such Party
relevant to the Development, Manufacture or Commercialization of any Licensed
Compounds or Licensed Products have been transferred as a result of such merger
or consolidation or (2) of an assignment by and between Licensee and its
Affiliates, that (A) such assigning Party provides the other Party to this
Agreement with at least thirty (30) business days advance written notice of such
assignment(s) and the assigning Party agrees in a written agreement delivered
prior to such assignment(s) to the non-assigning Party (and upon which such
non-assigning Party may rely) to remain fully liable for the performance of its
obligations under this Agreement by its assignee(s), (B) the assignee(s) agree
in a written agreement delivered prior to such assignment(s) to the
non-assigning Party (and upon which such non-assigning Party may rely) to assume
performance of all such assigned obligations, (C) in the case of any
assignment(s) by Nogra, all Nogra Patent Rights and Nogra Know-How licensed to
Licensee, along with all Licensed Compounds and Licensed Products, will be
transferred to such assignee(s) effective as of such assignment(s), and (D) all
of the matters referred to in clauses (A), (B) and (C), as applicable, will be
set forth in reasonable documentation consistent with this Section 13.1 provided
to the non-assigning Party prior to any such assignment(s) and in all cases will
provide the non-assigning Party with the full benefits of its rights under this
Agreement (after taking into account all risks involving applicable
counter-party performance and bankruptcy and insolvency risks, including those
involving contractual rejection under 11 USC §365) as if no such assignment(s)
had occurred; and provided, further, that if Nogra wishes to assign any Nogra
Patent Rights or Nogra Know-How to its Affiliates, it will be permitted to do so
conditioned on such Affiliate becoming a party to this Agreement, in the form of
an amendment to this Agreement executed by Licensee, Nogra and such Affiliate,
and Licensee will not unreasonably object to any such amendment, pursuant to
which such Affiliate would agree to assume all obligations hereunder, and grant
to Licensee all rights hereunder, with respect to the Nogra Patent Rights and
Nogra Know-How so assigned. Each Party will provide prompt written notice to the
other Party of any such permitted assignment.

45



--------------------------------------------------------------------------------

LICENSE AGREEMENT



(b)    Notwithstanding anything to the contrary in this Section 13.1 or
elsewhere in this Agreement, Nogra may sell, transfer or assign its rights to
any Third Party to receive payments under Section 8, and Nogra may disclose
Confidential Information of Licensee to one or more Third Parties in connection
with any such assignment to enable the Third Party(ies) to evaluate and monitor
any such purchase, provided that such Third Party(ies) are subject to
confidentiality obligations consistent with those set forth in Section 10. In no
event may such Third Party(ies) seek to enforce any payment obligations under
Section 8 against Licensee.
(c)    Any attempted assignment, delegation or transfer in violation of this
Section 13.1 will be void ab initio. Any permitted assignee will assume all
assigned obligations of its assignor under this Agreement. The terms and
conditions of this Agreement will inure to the benefit of, and be binding upon,
the legal representatives, successors and permitted assigns of the Parties.
13.2    Change of Control of Nogra. Notwithstanding anything to the contrary
herein, (a) no patent rights, Know-How or other intellectual property rights not
Controlled by Nogra or any of its Affiliates before a Change of Control of Nogra
will be deemed Controlled for purposes of this Agreement after such Change of
Control, provided that (i) any patent right that claims priority, directly or
indirectly, to any other patent right first Controlled by Nogra or any of its
Affiliates before such Change of Control will be Controlled thereafter no matter
when such patent right is filed or issued and (ii) any patent right, Know-How or
other intellectual property rights created, conceived or made by Nogra or any of
its Affiliates or Sublicensees in connection with the exercise of their rights
under Section 3.1(b) after such Change of Control will be Controlled by Nogra,
and (b) no assets of Nogra or any of its Affiliates, including the items listed
in clause (a) above, not owned or in-licensed by Nogra or any of its Affiliates
before a Change of Control will be subject to Section 3.3(a).
13.3    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties will in such an instance use their reasonable commercial
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of this Agreement.
13.4    Cumulative Remedies. All rights and remedies of the Parties hereunder
will be cumulative and in addition to all other rights and remedies provided
hereunder or available by agreement, at Law or otherwise.
13.5    Amendment; Waiver. This Agreement may not be modified, amended or
rescinded, in whole or part, except by a written instrument signed by the
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other will be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver. No delay or omission by
either Party hereto in exercising any right or power occurring upon any
noncompliance or default by the other Party with respect to any of the terms of
this Agreement will impair any such right or power or be construed to be a
waiver thereof. A waiver by either of the Parties of any of the covenants,
conditions or agreements to be performed by the other will not be construed to
be a waiver of any succeeding breach thereof or of any other covenant, condition
or agreement herein contained.

46



--------------------------------------------------------------------------------

LICENSE AGREEMENT



13.6    Notices. Except as otherwise provided herein, all notices under this
Agreement will be sent by certified mail or by overnight courier service,
postage prepaid, to the following addresses of the respective Parties:
If to Licensee, to:            Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Attention: Chief Executive Officer
With a required copy to:            Celgene Legal
86 Morris Avenue
Summit, NJ 07901
Attention: General Counsel
Dechert LLP
902 Carnegie Center
Suite 500
Princeton, NJ 08540
Attention:     James J. Marino, Esq.
David E. Schulman, Esq.


If to Nogra, to:                Nogra Pharma Limited
33 Sir John Rogerson’s Quay
Dublin 2
Ireland
Attention: Chairman of the Board
With a required copy to:            Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attention: Kingsley L. Taft, Esq.
or to such address as each Party may hereafter designate by notice to the other
Party. A notice will be deemed to have been given on the date it is received by
all required recipients for the noticed Party.
13.7    Dispute Resolution.
(a)    In the event of any dispute between the Parties under this Agreement, the
Parties will first attempt in good faith to resolve such dispute by negotiation
and consultation between themselves. In the event that such dispute is not
resolved on an informal basis within [***], either Party may, by written notice
to the other, have such dispute referred to a senior executive of each Party
designated by such Party’s Executive Officer, which senior executives will meet
in person if requested by either such senior executive and attempt in good faith
to resolve such dispute by negotiation and consultation for a [***] period
following receipt of such written notice. If such senior executives do not
resolve such dispute within such [***] period, either Party may refer the matter
to the Parties’ Executive Officers for attempted resolution, whereupon the
Parties’ Executive Officers will meet in person if requested by either such
Executive Officer and attempt in good faith to resolve such dispute by
negotiation and consultation for a [***] period following such referral.
(b)    Subject to Sections 2.6(b) and 12.8, if the Executive Officers do not
resolve such dispute within such [***] period, either Party may at any time
thereafter submit such dispute to be finally settled by arbitration administered
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) in effect at the time of submission. The arbitration will be
heard and

47



--------------------------------------------------------------------------------

LICENSE AGREEMENT



determined by three (3) arbitrators. Licensee and Nogra will each appoint one
(1) arbitrator and the third arbitrator will be selected by the two (2)
Party-appointed arbitrators, or, failing agreement within [***] following the
date of receipt by the respondent of the claim, by the AAA. Such arbitration
will take place in New York, NY. The arbitration award so given will be a final
and binding determination of the dispute, and will be fully enforceable in any
court of competent jurisdiction. Costs of arbitration are to be divided by the
Parties in the following manner: Licensee will pay for the arbitrator it
chooses, Nogra will pay for the arbitrator it chooses, and the costs of the
third arbitrator will be divided equally between the Parties. Except in a
proceeding to enforce the results of the arbitration or as otherwise required by
Law, neither Party nor any arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of both
Parties.
(c)    Notwithstanding the dispute resolution procedures set forth in this
Section 13.7, in the event of an actual or threatened breach hereunder, the
aggrieved Party may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) in any court or other forum,
without first submitting to any dispute resolution procedures hereunder.
(d)    The Parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) will be tolled while the
dispute resolution procedures set forth in this Section 13.7 are pending, and
the Parties will cooperate in taking all actions reasonably necessary to achieve
such a result. In addition, during the pendency of any dispute under this
Agreement initiated before the end of any applicable cure period under Section
12.2, (i) this Agreement will remain in full force and effect, (ii) the
provisions of this Agreement relating to termination for material breach will
not be effective, (iii) the time periods for cure under Section 12 as to any
termination notice given prior to the initiation of the arbitration proceeding
will be tolled, and (iv) neither Party will issue a notice of termination
pursuant to this Agreement based on the subject matter of the arbitration
proceeding (and no effect will be given to previously issued termination
notices), until the court has confirmed the existence of the facts claimed by a
Party to be the basis for the asserted material breach.
13.8    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law provisions; provided that any dispute relating to the scope,
validity, enforceability or infringement of any patent rights will be governed
by, and construed and enforced in accordance with, the substantive laws of the
jurisdiction in which such patent rights apply.
13.9    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute Nogra and Licensee as partners, agents or joint venturers.
Neither Party will have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of the other Party or to bind
the other Party to any contract, agreement or undertaking with any Third Party.
There are no express or implied third party beneficiaries hereunder (except for
Licensee Indemnitees other than Licensee and Nogra Indemnitees other than Nogra
for purposes of Sections 11.5(a) or 11.5(b), as applicable).
13.10    Entire Agreement. This Agreement (along with the Exhibits) contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes and replaces any and all previous arrangements and
understandings, including the Confidentiality Agreement, whether oral or
written, between the Parties with respect to the subject matter hereof.
13.11    Headings. The captions to the several Sections hereof are not a part of
this Agreement, but are merely guides or labels to assist in locating and
reading the several Sections hereof.
13.12    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule

48



--------------------------------------------------------------------------------

LICENSE AGREEMENT



of construction that any ambiguity in this Agreement will be construed against
the drafting Party will not apply.
13.13    Interpretation. Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term will be deemed to mean “including without
limitation” (or “includes without limitations”). “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used. The term “or” means “and/or” hereunder. All definitions set
forth herein will be deemed applicable whether the words defined are used herein
in the singular or the plural. Unless otherwise provided, all references to
Sections and Exhibits in this Agreement are to Sections and Exhibits of this
Agreement. References to any Sections include Sections and subsections that are
part of the related Section (e.g., a section numbered “Section 3.2” would be
part of “Section 3”, and references to “Section 3.2” would also refer to
material contained in the subsection described as “Section 3.2(a)”).
13.14    Counterparts; Facsimiles. This Agreement may be executed in one (1) or
more counterparts, each of which will be deemed an original and all of which
together will constitute one and the same instrument. Facsimile or PDF execution
and delivery of this Agreement by either Party will constitute a legal, valid
and binding execution and delivery of this Agreement by such Party.
13.15    Government Approvals.
(a)    Each of Nogra and Licensee will use its commercially reasonable good
faith efforts to eliminate any concern on the part of any court or government
authority regarding the legality of this Agreement, including, if required by
federal or state antitrust authorities, promptly taking all steps to secure
government antitrust clearance, including cooperating in good faith with any
government investigation including the prompt production of documents and
information demanded by a second request for documents and of witnesses if
requested. Notwithstanding anything to the contrary in this Agreement, this
Section 13.15 and the term “commercially reasonable good faith efforts” do not
require that either Party (i) offer, negotiate, commit to or effect, by consent
decree, hold separate order, trust or otherwise, the sale, divestiture, license
or other disposition of any capital stock, assets, rights, products or
businesses of Nogra, Licensee or their respective Affiliates, (ii) agree to any
restrictions on the businesses of Nogra, Licensee or their respective
Affiliates, or (iii) pay any material amount or take any other action to
prevent, effect the dissolution of, vacate, or lift any decree, order, judgment,
injunction, temporary restraining order, or other order in any suit or
proceeding that would otherwise have the effect of preventing or delaying the
transactions contemplated by this Agreement.
(b)    Each of Nogra and Licensee will, within five (5) business days after the
execution of this Agreement (or such later time as may be agreed to in writing
by the Parties) file with the United States Federal Trade Commission (“FTC”) and
the Antitrust Division of the United States of America Department of Justice
(“DOJ”) any HSR Filing required of it under the HSR Act, together with all other
applicable laws, rules and regulations relating to antitrust and competition law
and compliance (such laws, rules and regulations, the “Competition Laws”), in
the reasonable opinion of either Party with respect to the transactions
contemplated by this Agreement. The Parties will cooperate with one another to
the extent necessary in the preparation of any such HSR Filing and Competition
Law Filings. Each Party will be responsible for its own costs and expenses
associated with any HSR Filing and Competition Law Filing; provided, however,
Licensee will be responsible for all fees (other than penalties that may be
incurred as a result of actions or omissions on the part of Nogra, which
penalties will be the sole financial responsibility of Nogra) required to be
paid to any Government Authority in connection with making any such HSR Filing
and Competition Law Filing. In the event that the Parties make an HSR Filing
under this Section 13.15, this Agreement will terminate (i) at the election of
either Party, immediately upon notice to the other Party, in the event that the
FTC or the DOJ obtains a preliminary injunction under the HSR Act against the
Parties to enjoin the transactions contemplated by this Agreement or (ii) at the

49



--------------------------------------------------------------------------------

LICENSE AGREEMENT



election of either Party, immediately upon notice to the other Party, in the
event that the Antitrust Clearance Date will not have occurred on or prior to
seventy (70) days after the effective date of the HSR Filing. As used herein:
(x) “Antitrust Clearance Date” means the earliest date on which the Parties have
actual knowledge that all applicable waiting periods under the HSR Act and
Competition Law with respect to the transactions contemplated by this Agreement
have expired or have been terminated; (y) “HSR Act” means the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder; and (z) “HSR Filing” and “Competition Law Filing” means
a filing by Nogra and Licensee with, and that has been accepted by, the FTC and
DOJ of a Notification and Report Form for Certain Mergers and Acquisitions (as
that term is defined in the HSR Act) and under Competition Law with respect to
the matters set forth in this Agreement, together with all required documentary
attachments thereto.
(c)    Each of Nogra and Licensee will, in connection with any HSR Filing, (i)
reasonably cooperate with each other in connection with any communication,
filing or submission and in connection with any investigation or other inquiry,
including any proceeding initiated by a private party; (ii) keep the other Party
and/or its counsel informed of any communication received by such Party from, or
given by such Party to, the FTC, the DOJ or any other U.S. or other Governmental
Authority and of any communication received or given in connection with any
proceeding by a private party, in each case regarding the transactions
contemplated by this Agreement; (iii) consult with each other in advance of any
meeting or conference with the FTC, the DOJ or any other Governmental Authority
or, in connection with any proceeding by a private party, with any other Person,
and to the extent permitted by the FTC, the DOJ or such other Governmental
Authority or other Person, give the other Parties and/or their counsel the
opportunity to attend and participate in such meetings and conferences; and (iv)
permit the other Parties and/or their counsel to review in advance any
submission, filing or communication (and documents submitted therewith) intended
to be given by it to the FTC, the DOJ or any other Governmental Authority;
provided, that materials may be redacted to remove references concerning the
valuation of the business of Nogra. Nogra and Licensee, as each deems advisable
and necessary, may reasonably designate any competitively sensitive material to
be provided to the other under this Section 13.15(c) as “Antitrust Counsel Only
Material.” Such materials and the information contained therein will be given
only to the outside antitrust counsel of the recipient and will not be disclosed
by such outside counsel to employees, officers or directors of the recipient
unless express permission is obtained in advance from the source of the
materials (Nogra or Licensee, as the case may be) or its legal counsel.
(d)    Nogra and Licensee will cooperate and use respectively all reasonable
efforts to make all other registrations, filings and applications, to give all
notices and to obtain as soon as practicable all governmental or other consents,
transfers, approvals, orders, qualifications authorizations, permits and
waivers, if any, and to do all other things necessary or desirable for the
consummation of the transactions as contemplated hereby. Neither Party will be
required, however, to divest or out-license products or assets or materially
change its business if doing so is a condition of obtaining approval of the
transactions contemplated by this Agreement.
(e)    If this Agreement is terminated pursuant to this Section 13.15, then,
notwithstanding any provision in this Agreement to the contrary, neither Party
will have any further obligation to the other Party with respect to the subject
matter of this Agreement.
(f)    During the period commencing on the Execution Date and ending on the
Antitrust Clearance Date or on the termination of this Agreement pursuant to
this Section 13.15, as applicable, Nogra will not enter into any agreement that
conflicts with the rights granted to Licensee hereunder, including assigning,
transferring, conveying or otherwise encumbering or disposing of, or licensing
or granting any right to, or entering into any agreement to assign, transfer,
convey or otherwise encumber or dispose of, or license or grant any right to,
the Licensed Compounds and Licensed Products.

50



--------------------------------------------------------------------------------

LICENSE AGREEMENT



13.16    Licensee Parties. The Parties hereby acknowledge and agree that (a)
Celgene Corp. is the party to this Agreement with respect to all rights and
obligations (including payment obligations) under this Agreement in the United
States; (b) Celgene Alpine is the party to this Agreement with respect to all
rights and obligations (including payment obligations) under this Agreement
outside of the United States; (c) by action of the foregoing clauses (a) and
(b), all of Licensee’s obligations hereunder are the responsibility of one of
either Celgene Corp. or Celgene Alpine (or any of their permitted assignee(s));
and (d) without limiting the foregoing clauses (a) through (c), as between
Nogra, on the one hand, and Celgene Corp. and Celgene Alpine, on the other,
Celgene Corp. may undertake all actions permitted or required to be taken by
Celgene Corp. and/or Celgene Alpine.
[Remainder of this Page Intentionally Left Blank]



51



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their respective duly authorized representatives as of the Execution
Date.


NOGRA PHARMA LIMITED


By:    /s/ David Hammond                 (Signature)

Name:    David Hammond
Title:    Director                    

    
CELGENE CORPORATION


By:    /s/ Robert J. Hugin            
    (Signature)

Name:     Robert J. Hugin    

Title:    Chairman and CEO    

Solely with respect to the rights and obligations under this License Agreement
outside of the United States (subject to Section 13.16)

CELGENE ALPINE INVESTMENT COMPANY II LLC

By: Celgene International Sàrl, sole member

By:    /s/ Robert J. Hugin                 
    (Signature)

Name:     Robert J. Hugin         

Title:    Manager    

By:    /s/ Jürg Oehen                         (Signature)

Name:     Jürg Oehen    

Title:    Manager




--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A-1


INITIAL GLOBAL DEVELOPMENT PLAN


[***]










--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT A-2


INITIAL DEVELOPMENT BUDGET


(Dollar amounts in thousands)
 
 
 
 
 
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



[***]


[***]










--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT B


LICENSED COMPOUND


[***]








--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT C


NOGRA PATENT RIGHTS


[***]








--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT D


PRINCIPAL TERMS OF RESEARCH COLLABORATION AGREEMENT


Within [***] after the Implementation Date, the Parties will enter in a research
collaboration agreement in a form mutually agreeable to the Parties having the
provisions as outlined below (the “Research Collaboration Agreement”).
Under the Research Collaboration Agreement, the Parties will collaborate in
carrying out a research program with the goals of expanding the understanding of
the mechanism of action of GED-0301, developing pharmacodynamic assays,
discovering and developing Follow-On Products, and exploring the role of such
Follow-On Products in additional Indications, including the Exploratory
Indications (the “Research Program”). The Research Program will be carried out
in accordance with a research plan (that will be reviewed and updated at least
on a yearly basis) detailing the responsibilities and activities of Nogra and
Licensee with respect to performing the Research Program (the “Research Plan”).
The initial Research Plan will be agreed to by the Parties at the same time as
the Research Collaboration Agreement is entered into. The Research Plan will
include a description of the specific activities to be performed by Nogra and
Licensee in support of the Research Program, and projected timelines for
completion of such activities.
The Research Program will be carried out during the [***] period after the
execution of the Research Collaboration Agreement (the “Research Term”), with
Licensee having the option to extend the Research Term for one (1) additional
[***] period.
The Parties will form a joint research committee (the “JRC”) comprised of an
equal number of representatives from each Party. The JRC will monitor and
periodically review and discuss the status and results of work under the
Research Program. Any modifications or amendments to the Research Plan that are
proposed by either Nogra or Licensee will be subject to review and prior written
approval by the JRC. Decisions of the JRC will be by consensus, provided that if
the JRC is unable to reach a consensus agreement with respect to any such
decision, Licensee will have the final decision-making authority; provided,
however, that Licensee will not have the right to unilaterally alter, increase
or expand the Parties’ rights or obligations under this Agreement or the
Research Collaboration Agreement or otherwise be in conflict with the terms of
this Agreement or the Research Collaboration Agreement (including those
decisions hereunder expressly to be made by one or both of the Parties as
opposed to the JRC).
Licensee will fund from [***] qualified FTEs of Nogra or its Affiliates per year
during the Research Term to perform activities in support of the Research
Program, in accordance with the then-current Research Plan. The Parties will
mutually agree on the number of FTEs to fund each year of the Research Program.
Each Party will use commercially reasonable efforts to perform its respective
obligations as set forth in the Research Plan using appropriate personnel and
resources. Licensee will fund such Nogra FTEs at a rate of $[***] per FTE/year.
Each of Nogra and Licensee will have the right to utilize the services of its
Affiliates or Third Party consultants or contractors in connection with the
performance of the activities for which it is responsible under the Research
Plan; provided, however, that such Party will (a) ensure that any such
Affiliates and Third Party contractors are obligated to assign all rights,
title, and interests in or to any patent rights, Know-How or other intellectual
property rights created, conceived or made in the performance of the Research
Program, and (b) remain responsible under the Research Collaboration Agreement
for the




--------------------------------------------------------------------------------

LICENSE AGREEMENT



performance and compliance of such Affiliates and Third Party contractors. The
Party utilizing such subcontractors will also ensure that such Affiliate or
Third Party is subject to obligations protecting and limiting use and disclosure
of Confidential Information, Licensed Compounds, Licensed Products, Follow-on
Products, and Know-How at least to the same extent as set forth under Section 10
of this Agreement.
Unless otherwise agreed by the Parties, Licensee will own all right, title and
interest in and to all patent rights, Know-How and other intellectual property
(including any other patent right that claims priority, directly or indirectly,
to any such patent right, no matter when any such other patent right is filed or
issued, collectively the “Research Program IP”, and all patent rights contained
therein, the “Research Program Patents”) created, conceived or made in the
performance of the Research Program by one or more employees, consultants or
contractors of Nogra or its Affiliates, or one or more employees, consultants or
contractors of Licensee or its Affiliates, whether solely or jointly; provided,
that (a) any Research Program IP that is solely created, conceived or made by
one or more employees, consultants or contractors of Nogra or its Affiliates
will be [***]; and (b) any Research Program IP that is jointly created,
conceived or made by one or more employees, consultants or contractors of Nogra
or its Affiliates, and one or more employees, consultants or contractors of
Licensee or its Affiliates, will be [***]; in each case of (a) and (b) solely
for any and all compounds and products other than Licensed Compounds, Licensed
Products and Alternative Products (including Follow-On Products). In the
Research Collaboration Agreement, the Parties will enter into commercially
reasonable Prosecution and enforcement and defense terms for the Research
Program IP. In no event will any compound or product owned or controlled by
Licensee or its Affiliates or Sublicensees be included or subject to the
licenses described in this paragraph (unless such compound or product is first
created, conceived or made under the Research Program).
Under the Research Collaboration Agreement, each Party will grant appropriate
licenses and rights to enable the other Party to perform its obligations under
the Research Program. In addition, upon reversion of Licensee’s rights in the
Licensed Products and Licensed Compounds pursuant to Section 12.6 of this
Agreement, [***]. Under the Research Collaboration Agreement, upon reversion of
Licensee’s rights in Follow-On Products in the event of termination of the
Research Program, Licensee will grant Nogra and its Affiliates [***], under the
Research Program IP solely for Alternative Products (including Follow-On
Products), and [***], for all other compounds and products (other than Licensed
Compounds and Licensed Products). In no event will any compound or product owned
or controlled by Licensee or its Affiliates or Sublicensees be included or
subject to the licenses described in this paragraph (unless such compound or
product is first created, conceived or made under the Research Program).
If the Parties continue with the research, development, manufacture and/or
commercialization of a Follow-On Product after expiration of the Research
Program, then termination of such research, development, manufacture and/or
commercialization will be on a Follow-On Product-by-Follow-On Product basis.
The Parties will discuss and agree on termination provisions applicable to the
Research Collaboration Agreement if this Agreement terminates.
Each Party will maintain, or cause to be maintained, complete and accurate
records of all of its activities and results achieved under the Research Program
and all results, data and developments made in furtherance thereof. Such records
will be in sufficient detail and in good scientific manner appropriate for
scientific, patent and regulatory purposes. Each Party will periodically provide
the other Party with written reports of the work performed under the Research
Program and the results, data and developments made in furtherance thereof.




--------------------------------------------------------------------------------

LICENSE AGREEMENT



For any Follow-On Product, Licensee will pay to Nogra (A) a [***] Milestone
Payment upon first administration of such Follow-On Product to a human, (B) a
[***] Milestone Payment upon receipt of the first of (i) FDA approval of an NDA
for such Follow-On Product or (ii) approval of an MAA for such Follow-On Product
by the EMA or [***] of the Major European Countries, and (C) a [***] Milestone
Payment upon total Net Sales of such Follow-On Product in the Territory in a
Calendar Year equal to or greater than US$[***]. In addition, such Follow-On
Products will be deemed to be Licensed Products for the purposes of royalty
calculations under Section 8.3 (including the royalty term thereunder), but at
[***] of the royalty rates specified therein.
For clarity, an improved or modified version of GED-0301 or any other Licensed
Compound created, conceived or made in the performance of the Research Program
will be a Licensed Product for purposes of the Milestone Payments under Section
8.2 and royalty calculations under Section 8.3.
Other terms and conditions, usual and customary for an agreement of this type
would be included in the Research Collaboration Agreement.






--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT E


DESCRIPTION OF NOGRA CLINICAL STUDIES


[***]








--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT F


EXISTING MANUFACTURING CONTRACTS


[***]








--------------------------------------------------------------------------------

Exhibit 10.1

EXHIBIT G


PRESS RELEASE


Licensee will incorporate the following language in its earning release:


Business Update


In April, Celgene entered into a global license agreement with Nogra Pharma
Limited, a private pharmaceutical company based in Dublin, Ireland, to develop
and commercialize GED-0301, an oral antisense DNA oligonucleotide targeting
Smad7 mRNA for the treatment of moderate-to-severe Crohn’s disease and other
indications. A double-blind, placebo-controlled, multicenter phase II trial of
three doses of GED-0301 in 166 patients with active Crohn’s disease has been
completed. The data have been submitted to a major medical journal and will be
presented at an upcoming medical congress. Based upon these results, Celgene
plans to initiate a phase III registration program by year-end 2014. Under the
terms of the license agreement, Nogra Pharma Limited will receive an upfront
payment of $710 million, regulatory, development and net sales milestone
payments and tiered royalties. Aggregate payments for regulatory and development
milestones could potentially be $815 million for multiple indications. Starting
from global annual net sales levels of $500 million, aggregate tiered sales
milestones could total a maximum of $1,050 million if annual sales reach $4,000
million. The license agreement will become effective upon the expiration or
termination of the applicable waiting period under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended.




--------------------------------------------------------------------------------

LICENSE AGREEMENT





[a20140630ex101image1.gif]     


Contacts:


Investors:     Media:
Patrick E. Flanigan III    Brian P. Gill
Vice President    Vice President
Investor Relations    Corporate Communications    
(908) 673-9969    (908) 673-9530




CELGENE ACQUIRES LATE-STAGE PRODUCT FOR CROHN’S DISEASE AND OTHER
GASTROINTESTINAL DISORDERS




•
GED-0301 Is a First-in-Class, Oral Antisense Drug Targeting Smad7 mRNA



•
Phase III Program for Crohn’s Disease Targeted to Begin by Year-end 2014







SUMMIT, NJ – (April 24, 2014) – Celgene Corporation (NASDAQ: CELG) entered into
a global license agreement with Nogra Pharma Limited, a private pharmaceutical
company based in Dublin, Ireland, to develop and commercialize GED-0301, an oral
antisense DNA oligonucleotide targeting Smad7 mRNA for the treatment of
moderate-to-severe Crohn’s disease and other indications.


A double-blind, placebo-controlled, multicenter phase II trial of three doses of
GED-0301 in 166 patients with active Crohn’s disease has been completed. The
data have been submitted to a major medical journal and will be presented at an
upcoming medical congress. Based upon these results, Celgene plans to initiate a
phase III registration program by year-end 2014.


“GED-0301 is a potentially transformative therapy that demonstrated striking
clinical activity in a phase II trial for Crohn’s disease,” said Scott Smith,
Senior Vice President and Global Head of Inflammation and Immunology. “It
strengthens our expanding pipeline of novel therapies intended to address
significant unmet medical need in immune-mediated diseases.”


Under the terms of the license agreement, Nogra Pharma Limited will receive an
upfront payment of $710 million, regulatory, development and net sales milestone
payments and tiered royalties. Aggregate payments for regulatory and development
milestones could potentially be $815 million for multiple indications.




--------------------------------------------------------------------------------

LICENSE AGREEMENT



Starting from global annual net sales levels of $500 million, aggregate tiered
sales milestones could total a maximum of $1,050 million if annual sales reach
$4,000 million.




The license agreement will become effective upon the expiration or termination
of the applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.


About Celgene
Celgene Corporation, headquartered in Summit, New Jersey, is an integrated
global biopharmaceutical company engaged primarily in the discovery, development
and commercialization of novel therapies for the treatment of cancer and
inflammatory diseases through gene and protein regulation. For more information,
please visit www.celgene.com.


Forward-Looking Statements


This press release contains forward-looking statements, which are generally
statements that are not historical facts. Forward-looking statements can be
identified by the words "expects," "anticipates," "believes," "intends,"
"estimates," "plans," "will," “outlook” and similar expressions. Forward-looking
statements are based on management’s current plans, estimates, assumptions and
projections, and speak only as of the date they are made. We undertake no
obligation to update any forward-looking statement in light of new information
or future events, except as otherwise required by law. Forward-looking
statements involve inherent risks and uncertainties, most of which are difficult
to predict and are generally beyond our control. Actual results or outcomes may
differ materially from those implied by the forward-looking statements as a
result of the impact of a number of factors, many of which are discussed in more
detail in our Annual Report on Form 10-K and our other reports filed with the
Securities and Exchange Commission.


In addition to financial information prepared in accordance with U.S. GAAP, this
press release also contains adjusted financial measures that we believe provide
investors and management with supplemental information relating to operating
performance and trends that facilitate comparisons between periods and with
respect to projected information. These adjusted measures are non-GAAP and
should be considered in addition to, but not as a substitute for, the
information prepared in accordance with U.S. GAAP. We typically exclude certain
GAAP items that management does not believe affect our basic operations and that
do not meet the GAAP definition of unusual or non-recurring items. Other
companies may define these measures in different ways. See the attached
Reconciliations of GAAP to adjusted Net Income for explanations of the amounts
excluded and included to arrive at Adjusted Net Income and Adjusted Earnings Per
Share amounts for the three-month periods ended March 31, 2014 and 2013, and for
the projected amounts for the year ending December 31, 2014.
# # #










--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE 11.1


DISCLOSURE SCHEDULE


[***]








